
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2


AMENDMENT NO. 3 TO CREDIT AGREEMENT
AND LIMITED CONSENT AND WAIVER

        THIS AMENDMENT NO. 3 TO CREDIT AGREEMENT AND LIMITED CONSENT AND WAIVER
(this "Amendment"), dated as of October 28, 2008, is made by and among PZENA
INVESTMENT MANAGEMENT, LLC, a Delaware limited liability company (the
"Borrower"), each of the Guarantors (as defined in the Credit Agreement
described below), BANK OF AMERICA, N.A., a national banking association
organized and existing under the laws of the United States ("Bank of America"),
in its capacity as administrative agent for the Lenders (in such capacity, the
"Administrative Agent"), and each of the Lenders signatory hereto.

W I T N E S S E T H:

        WHEREAS, the Borrower, Bank of America, as Administrative Agent and L/C
Issuer, and the Lenders have entered into that Credit Agreement, dated as of
July 23, 2007 (as amended by Amendment No. 1 dated February 11, 2008, Amendment
No. 2 dated September 22, 2008, as hereby amended and as from time to time
hereafter further amended, modified, supplemented, restated, or amended and
restated, the "Credit Agreement"; capitalized terms used in this Amendment not
otherwise defined herein shall have the respective meanings given thereto in the
Credit Agreement), pursuant to which the Lenders have made available to Borrower
a term loan facility and a revolving credit facility with a letter of credit
sublimit;

        WHEREAS, as a condition to making the term loan facility and the
revolving credit facility available to the Borrower the Lenders have required
that certain Subsidiaries of the Borrower guarantee payment of the Obligations;

        WHEREAS, the Borrower has requested that the Required Lenders consent to
amend certain provisions of the Credit Agreement, including, among other things,
the deletion of the minimum Assets Under Management requirement in
Section 7.10(a), as more particularly set forth below, and the Administrative
Agent and the Lenders signatory hereto are willing to effect such amendment on
the terms and conditions contained in this Amendment;

        NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

        1.    Amendments to Credit Agreement.    Subject to the terms and
conditions set forth herein, the Credit Agreement is hereby amended such that,
after giving effect to all such amendments, it shall read in its entirety as
attached hereto as Annex I.

        2.    Limited Waiver.    Subject to the terms and conditions set forth
herein, and in reliance upon the representations and warranties of the Borrower
made herein, (a) with respect to the prepayments made pursuant to Sections 3(b)
and (c) below, the Administrative Agent and the Lenders signatory hereto hereby
waive the notice requirements set forth in Section 2.05(a) regarding the
prepayment of Loans under the Revolving Credit Facility and the Term Loan
Facility and (b) the Administrative Agent and the Lenders signatory hereto waive
any prepayment required by Section 2.05(c) (before giving effect to this
Amendment).

        The waivers set forth in this Section 2 is limited to the extent
specifically set forth above and no other terms, covenants or provisions of the
Credit Agreement or any other Loan Document are intended to be affected hereby.

--------------------------------------------------------------------------------



        3.    Effectiveness; Conditions Precedent.    The effectiveness of this
Amendment and the amendments to the Credit Agreement herein provided are subject
to the satisfaction of the following conditions precedent:

(a)the Administrative Agent shall have received each of the following in form
and substance reasonably acceptable to it:

(i)executed counterparts of this Amendment and the Security Agreement
substantially in the form attached hereto as Annex II;

(ii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Amendment and the other Loan Documents to which such
Loan Party is a party;

(iii)the terms and conditions (including subordination terms) of the
Subordinated Notes and the Indebtedness thereunder shall be reasonably
satisfactory to the Administrative Agent;

(iv)UCC financing statements (including amendments to existing financing
statements) suitable in form and substance for filing in all places required by
applicable Law to perfect the Liens of the Administrative Agent under the
Collateral Documents as a first priority Lien (subject only to Permitted Liens)
as to items of Collateral in which a security interest may be perfected by the
filing of financing statements, and such other documents and/or evidence of
other actions as may be reasonably necessary under applicable Law to perfect the
Liens of the Administrative Agent under such Collateral Documents as a first
priority Lien (subject only to Permitted Liens) in and to such other Collateral
as the Administrative Agent may require;

(b)the Borrower shall make a principal payment of the Term Loan in amount not
less than US$25,000,000;

(c)if Total Revolving Outstandings exceed US$1,815,043, the Borrower shall
prepay Revolving Loans and/or Cash Collateralize the L/C Obligations in an
amount sufficient to reduce such Outstanding Amounts as of the date hereof to an
amount not to exceed US$1,815,043; and

(d)unless waived by the Administrative Agent, all fees and expenses of the
Administrative Agent and the Lenders (including the reasonable fees and expenses
of counsel to the Administrative Agent to the extent invoiced prior to the date
hereof) in connection with this Amendment shall have been paid in full (without
prejudice to final settling of accounts for such fees and expenses).

        4.    Consent and Confirmation of the Guarantors.    Each of the
Guarantors hereby consents, acknowledges and agrees to the amendments set forth
herein and hereby confirms and ratifies in all respects the Guaranty (including
without limitation the continuation of each such Guarantor's payment and
performance obligations thereunder upon and after the effectiveness of this
Amendment and the amendments contemplated hereby) and the enforceability of the
Guaranty against each Guarantor in accordance with its terms.

        5.    Representations and Warranties.    In order to induce the
Administrative Agent and the Lenders to enter into this Amendment, the Borrower
represents and warrants to the Administrative Agent and the Lenders as follows:

(a)The representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are

2

--------------------------------------------------------------------------------



true and correct in all material respects as of such earlier date, and except
that the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement;

(b)The Persons appearing as Guarantors on the signature pages to this Amendment
constitute all Persons who are required to be Guarantors pursuant to the terms
of the Credit Agreement and the other Loan Documents, including without
limitation all Persons who became Subsidiaries or were otherwise required to
become Guarantors after the Closing Date, and each of such Persons has become
and remains a party to a Guaranty as a Guarantor;

(c)This Amendment has been duly authorized, executed and delivered by the
Borrower and the Guarantors party hereto and constitutes a legal, valid and
binding obligation of such parties, except as may be limited by general
principles of equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors' rights generally;
and

(d)No Default or Event of Default has occurred and is continuing.

        6.    Release.    In consideration of the Administrative Agent and the
Required Lenders entering into this Amendment on behalf of the Lenders, the Loan
Parties hereby release the Administrative Agent, the L/C Issuer, each of the
Lenders, and the Administrative Agent's, the L/C Issuer's and each of the
Lender's respective officers, employees, representatives, agents, counsel and
directors from any and all actions, causes of action, claims, demands, damages
and liabilities of whatever kind or nature, in law or in equity, now known or
unknown, suspected or unsuspected to the extent that any of the foregoing arises
from any action or failure to act solely in connection with the Loan Documents
on or prior to the date hereof.

        7.    Entire Agreement.    This Amendment, together with the Loan
Documents (collectively, the "Relevant Documents"), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relating to such subject matter. No promise, condition, representation
or warranty, express or implied, not set forth in the Relevant Documents shall
bind any party hereto, and no such party has relied on any such promise,
condition, representation or warranty. Each of the parties hereto acknowledges
that, except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to the other in relation to the subject matter hereof or thereof.
None of the terms or conditions of this Amendment may be changed, modified,
waived or canceled orally or otherwise, except in writing and in accordance with
Section 10.01 of the Credit Agreement.

        8.    Full Force and Effect of Amendment.    Except as hereby
specifically amended, modified or supplemented, the Credit Agreement and all
other Loan Documents are hereby confirmed and ratified in all respects and shall
be and remain in full force and effect according to their respective terms.

        9.    Counterparts.    This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Amendment by telecopy, facsimile or other electronic transmission
(including .PDF) shall be effective as delivery of a manually executed
counterpart of this Amendment.

        10.    Governing Law.    This Amendment shall in all respects be
governed by, and construed in accordance with, the laws of the State of New
York.

3

--------------------------------------------------------------------------------



        11.    Enforceability.    Should any one or more of the provisions of
this Amendment be determined to be illegal or unenforceable as to one or more of
the parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.

        12.    References.    All references in any of the Loan Documents to the
"Credit Agreement" shall mean the Credit Agreement, as amended hereby.

        13.    Successors and Assigns.    This Amendment shall be binding upon
and inure to the benefit of Borrower, the Administrative Agent, the Guarantors,
the Lenders and their respective successors and assignees to the extent such
assignees are permitted assignees as provided in Section 10.06 of the Credit
Agreement.

        14.    Legal Opinion.    The Borrower shall deliver to the
Administrative Agent no later than ten (10) Business Days following the date
hereof a favorable opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel
to the Loan Parties, addressed to the Administrative Agent and each Lender, as
to such matters concerning the Loan Parties and the Loan Documents as the
Administrative Agent may reasonably request.

[Signature pages follow.]

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
made, executed and delivered by their duly authorized officers as of the day and
year first above written.

    PZENA INVESTMENT MANAGEMENT, LLC
 
 
By:
 
/s/ WAYNE A. PALLADINO


--------------------------------------------------------------------------------

        Name:   Wayne A. Palladino


--------------------------------------------------------------------------------

        Title:   Chief Financial Officer


--------------------------------------------------------------------------------


 
 
GUARANTOR:
 
 
PZENA ALTERNATIVE INVESTMENTS, LLC
 
 
By:
 
/s/ LAWRENCE KOHN


--------------------------------------------------------------------------------

        Name:   Lawrence Kohn


--------------------------------------------------------------------------------

        Title:   President


--------------------------------------------------------------------------------

Signature Page to Amendment No. 3

--------------------------------------------------------------------------------



    ADMINISTRATIVE AGENT:
 
 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
By:
 
/s/ FRED ZAGAR


--------------------------------------------------------------------------------

        Name:   Fred Zagar


--------------------------------------------------------------------------------

        Title:   Senior Vice President


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



    BANK OF AMERICA, N.A., as a Lender
 
 
By:
 
/s/ FRED ZAGAR


--------------------------------------------------------------------------------

        Name:   Fred Zagar


--------------------------------------------------------------------------------

        Title:   Senior Vice President


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






Annex I


CREDIT AGREEMENT


--------------------------------------------------------------------------------






Annex II



EXHIBIT G



FORM OF SECURITY AGREEMENT

To be attached


--------------------------------------------------------------------------------






Annex I to Amendment No. 3



CREDIT AGREEMENT


Dated as of July 23, 2007

among


PZENA INVESTMENT MANAGEMENT, LLC
as the Borrower,



BANK OF AMERICA, N.A.,
as Administrative Agent
and
L/C Issuer,


and

The Other Lenders Party Hereto

--------------------------------------------------------------------------------






TABLE OF CONTENTS


Section
   
  Page

ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

  1  

1.01

 

Defined Terms

 
1  

1.02

 

Other Interpretive Provisions

  19  

1.03

 

Accounting Terms

  19  

1.04

 

Rounding

  20  

1.05

 

Times of Day

  20  

1.06

 

Letter of Credit Amounts

  20  

1.07

 

Exchange Rates; Currency Equivalents

  20  

1.08

 

Additional Alternative Currencies

  20  

1.09

 

Change of Currency

  21

ARTICLE II.

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 
21  

2.01

 

Term Loan

 
21  

2.02

 

Revolving Loans

  22  

2.03

 

Borrowings, Conversions and Continuations of Loans

  22  

2.04

 

Letters of Credit

  24  

2.05

 

Prepayments

  31  

2.06

 

Termination or Reduction of Commitments

  32  

2.07

 

Repayment of Loans

  32  

2.08

 

Interest

  32  

2.09

 

Fees

  33  

2.10

 

Computation of Interest and Fees

  33  

2.11

 

Evidence of Debt

  33  

2.12

 

Payments Generally; Administrative Agent's Clawback

  34  

2.13

 

Sharing of Payments by Lenders

  35

ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 
36  

3.01

 

Taxes

 
36  

3.02

 

Illegality

  38  

3.03

 

Inability to Determine Rates

  38  

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

  39  

3.05

 

Compensation for Losses

  40  

3.06

 

Mitigation Obligations; Replacement of Lenders

  40  

3.07

 

Survival

  41

ARTICLE IV.

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 
41  

4.01

 

Conditions of Initial Credit Extension

 
41  

4.02

 

Conditions to all Credit Extensions

  42

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

 
43  

5.01

 

Existence, Qualification and Power

 
43  

5.02

 

Authorization; No Contravention

  43  

5.03

 

Governmental Authorization; Other Consents

  43  

5.04

 

Binding Effect

  43  

5.05

 

Financial Statements; No Material Adverse Effect

  43  

5.06

 

Litigation

  44  

5.07

 

No Default

  44

i

--------------------------------------------------------------------------------



Section
   
  Page  

5.08

 

Ownership of Property; Liens

  44  

5.09

 

Insurance

  44  

5.10

 

Taxes

  44  

5.11

 

ERISA Compliance

  44  

5.12

 

Subsidiaries

  44  

5.13

 

Margin Regulations; Investment Company Act

  44  

5.14

 

Disclosure

  44  

5.15

 

Compliance with Laws

  44  

5.16

 

Taxpayer Identification Number

  44  

5.17

 

Intellectual Property; Licenses, Etc

  44  

5.18

 

Security Interest

  44

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

 
46  

6.01

 

Financial Statements

 
46  

6.02

 

Certificates; Other Information

  47  

6.03

 

Notices

  49  

6.04

 

Payment of Taxes

  49  

6.05

 

Preservation of Existence, Etc

  49  

6.06

 

Maintenance of Properties

  49  

6.07

 

Maintenance of Insurance

  49  

6.08

 

Compliance with Laws

  49  

6.09

 

Books and Records

  50  

6.10

 

Inspection Rights

  50  

6.11

 

Use of Proceeds

  50  

6.12

 

Additional Subsidiaries

  50

ARTICLE VII.

 

NEGATIVE COVENANTS

 
50  

7.01

 

Liens

 
50  

7.02

 

Indebtedness

  51  

7.03

 

Fundamental Changes

  52  

7.04

 

Dispositions

  52  

7.05

 

Restricted Payments

  53  

7.06

 

Change in Nature of Business

  53  

7.07

 

Transactions with Affiliates

  53  

7.08

 

Burdensome Agreements

  54  

7.09

 

Use of Proceeds

  54  

7.10

 

Amendments to Subordinated Notes

  55

ARTICLE VIII.

 

EVENTS OF DEFAULT AND REMEDIES

 
55  

8.01

 

Events of Default

 
55  

8.02

 

Remedies Upon Event of Default

  56  

8.03

 

Application of Funds

  57

ARTICLE IX.

 

ADMINISTRATIVE AGENT

 
58  

9.01

 

Appointment and Authority

 
58  

9.02

 

Rights as a Lender

  58  

9.03

 

Exculpatory Provisions

  58  

9.04

 

Reliance by Administrative Agent

  59  

9.05

 

Delegation of Duties

  59  

9.06

 

Resignation of Administrative Agent

  59

ii

--------------------------------------------------------------------------------



Section
   
  Page  

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

  60  

9.08

 

Administrative Agent May File Proofs of Claim

  60  

9.09

 

Collateral and Guaranty Matters

  61  

9.10

 

Secured Cash Management Agreements and Secured Hedge Agreements

  62

ARTICLE X.

 

MISCELLANEOUS

 
62  

10.01

 

Amendments, Etc

 
62  

10.02

 

Notices; Effectiveness; Electronic Communication

  63  

10.03

 

No Waiver; Cumulative Remedies

  65  

10.04

 

Expenses; Indemnity; Damage Waiver

  65  

10.05

 

Payments Set Aside

  67  

10.06

 

Successors and Assigns

  67  

10.07

 

Treatment of Certain Information; Confidentiality

  70  

10.08

 

Right of Setoff

  71  

10.09

 

Interest Rate Limitation

  71  

10.10

 

Counterparts; Integration; Effectiveness

  71  

10.11

 

Survival of Representations and Warranties

  72  

10.12

 

Severability

  72  

10.13

 

Replacement of Lenders

  72  

10.14

 

Governing Law; Jurisdiction; Etc

  73  

10.15

 

Waiver of Jury Trial

  73  

10.16

 

No Advisory or Fiduciary Responsibility

  74  

10.17

 

USA PATRIOT Act Notice

  74  

10.18

 

Judgment Currency

  74

SIGNATURES

     
S-1

iii

--------------------------------------------------------------------------------



SCHEDULES

  2.01   Commitments and Pro Rata Shares   5.05   Supplement to Interim
Financial Statements   5.12   Subsidiaries   7.01   Existing Liens   7.02  
Existing Indebtedness   10.02   Administrative Agent's Office; Certain Addresses
for Notices

EXHIBITS

    Form of  
A-1
 
Revolving Loan Notice   A-2   Term Loan Interest Rate Selection Notice   B-1  
Term Loan Note   B-2   Revolving Loan Note   C   Compliance Certificate   D  
Assignment and Assumption   E   Guaranty   F   Opinion Matters   G   Security
Agreement

iv

--------------------------------------------------------------------------------






CREDIT AGREEMENT


        This CREDIT AGREEMENT ("Agreement") is entered into as of July 23, 2007,
among PZENA INVESTMENT MANAGEMENT, LLC, a Delaware limited liability company
(the "Borrower"), each lender from time to time party hereto (collectively, the
"Lenders" and individually, a "Lender"), and BANK OF AMERICA, N.A., as
Administrative Agent and L/C Issuer.

        The Borrower has requested that the Lenders provide a revolving credit
facility and a term loan facility, and the Lenders are willing to do so on the
terms and conditions set forth herein.

        In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

        1.01    Defined Terms.    As used in this Agreement, the following terms
shall have the meanings set forth below:

        "Administrative Agent" means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

        "Administrative Agent's Office" means, with respect to any currency, the
Administrative Agent's address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

        "Administrative Questionnaire" means an Administrative Questionnaire in
a form supplied by the Administrative Agent.

        "Affiliate" means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

        "Aggregate Commitments" means, as at any date of determination thereof,
the sum of (a) the Aggregate Revolving Credit Commitments at such date, plus
(b) the Outstanding Amount with respect to the Term Loan Facility at such date.

        "Aggregate Revolving Credit Commitments" means, as at any date of
determination thereof, the sum of all Revolving Credit Commitments of all
Lenders at such date.

        "Agreement" means this Credit Agreement.

        "Alternative Currency" means each of Euro, Hong Kong Dollars, Sterling,
Yen and each other currency (other than US Dollars) that is approved in
accordance with Section 1.08.

        "Alternative Currency Equivalent" means, at any time, with respect to
any amount denominated in US Dollars, the equivalent amount thereof in the
applicable Alternative Currency as reasonably determined by the Administrative
Agent or the L/C Issuer, as the case may be, at such time on the basis of the
Spot Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Alternative Currency with US Dollars.

        "Amendment No. 3" means Amendment No. 3 to Credit Agreement and Limited
Waiver and Consent dated October 28. 2008.

        "Applicable Rate" means a per annum rate equal to:

        (a)   with respect to Base Rate Loans, 0.75%;

1

--------------------------------------------------------------------------------



        (b)   with respect to Eurodollar Rate Loans and Letter of Credit Fees,
1.75%; and

        (c)   with respect to the Commitment Fee, 0.20%.

        "Applicable Time" means, with respect to any Letters of Credit and
payments in any Alternative Currency, the local time in the place of settlement
for such Alternative Currency as may be determined by the Administrative Agent
or the L/C Issuer, as the case may be, to be necessary for timely settlement on
the relevant date in accordance with normal banking procedures in the place of
payment.

        "Approved Fund" means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

        "Assets Under Management" means all assets subject to a Management
Agreement in which Loan Party, directly or indirectly, earns Management Fees.
The amount of Assets Under Management for any day shall be determined as at the
end of such day.

        "Assignee Group" means two or more Eligible Assignees that are
Affiliates of one another or two or more Approved Funds managed by the same
investment advisor.

        "Assignment and Assumption" means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

        "Attributable Indebtedness" means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

        "Audited Financial Statements" means the audited consolidated balance
sheet of the Borrower and its subsidiaries as determined in accordance with GAAP
as of December 31, 2006, and the related consolidated statements of income or
operations, shareholders' equity and cash flows for the fiscal year ended
December 31, 2006 of the Borrower and its Subsidiaries as determined in
accordance with GAAP, including the notes thereto.

        "Availability Period" means the period from and including the Closing
Date to the earliest of (a) the Revolving Credit Maturity Date, (b) the date of
termination of the Aggregate Revolving Credit Commitments pursuant to
Section 2.06, and (c) the date of termination of the commitment of each Lender
to make Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

        "Bank of America" means Bank of America, N.A. and its successors.

        "Base Rate" means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its "prime rate." The "prime rate" is a rate set by Bank of America
based upon various factors including Bank of America's costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

        "Base Rate Loan" means a Loan (including a Segment) that bears interest
based on the Base Rate.

        "Base Rate Revolving Loan" means a Revolving Loan that is a Base Rate
Loan.

2

--------------------------------------------------------------------------------



        "Borrower" has the meaning specified in the introductory paragraph
hereto.

        "Borrower Materials" has the meaning specified in Section 6.02.

        "Borrowing" means any of (a) the advance of the Term Loan pursuant to
Section 2.01 or (b) a Revolving Borrowing, as the context may require.

        "Business Day" means any day other than a Saturday, Sunday or other day
on which commercial banks are authorized to close under the Laws of, or are in
fact closed in, the state where the Administrative Agent's Office is located
with respect to Obligations denominated in US Dollars and:

        (a)   if such day relates to any Eurodollar Rate Loan, means any such
day on which dealings in deposits in US Dollars are conducted by and between
banks in the London interbank eurodollar market;

        (b)   if such day relates to any interest rate settings, fundings,
disbursements, settlements and payments in Euro in respect of any Letter of
Credit denominated in Euro, or any other dealings in Euro to be carried out
pursuant to this Agreement in respect of any such Letter of Credit, means a
TARGET Day;

        (c)   if such day relates to any interest rate settings as to a Letter
of Credit denominated in a currency other than US Dollars or Euro, means any
such day on which dealings in deposits in the relevant currency are conducted by
and between banks in the London or other applicable offshore interbank market
for such currency; and

        (d)   if such day relates to any fundings, disbursements, settlements
and payments in a currency other than US Dollars or Euro in respect of a Letter
of Credit denominated in a currency other than US Dollars or Euro, or any other
dealings in any currency other than US Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Letter of Credit (other than
any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.

        "Capital Lease" means, as applied to any Person, any lease of any
Property by that Person as lessee which, in accordance with GAAP, is required to
be accounted for as a capital lease on the balance sheet of that person.

        "Capital Lease Obligations" shall mean as to any Person, the obligations
of such Person to pay rent or other amounts under any Capital Lease, and, for
the purposes of this Agreement, the amount of such obligations at any time shall
be the capitalized amount thereof at such time determined in accordance with
GAAP.

        "Cash Collateral" and "Cash Collateralize" have the meanings specified
in Section 2.04(g).

        "Cash Management Agreement" means any agreement to provide cash
management services, including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements.

        "Cash Management Bank" means any Person that, (a) at the time it enters
into a Cash Management Agreement, is a Lender or an Affiliate of a Lender or
(b) at the time it (or its Affiliate) becomes a Lender, is a party to a Cash
Management Agreement, in each case in its capacity as a party to such Cash
Management Agreement.

        "Change in Law" means the occurrence, after the date of this Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any guideline or directive (whether
or not having the force of law) by any Governmental Authority.

3

--------------------------------------------------------------------------------



        "Change of Voting Control" means an event or series of events by which:

        (a)   after the completion of the IPO,

        (i)    any "person" or "group" (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) other than the current officers (including Richard S. Pzena) and
other employees of the Borrower (together with any trust or other estate
planning vehicle of which the beneficiaries are the immediate family members of
such officers or employees) becomes the "beneficial owner" (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of 35% or more of the aggregate voting rights of all classes of
equity securities of the Parent entitled to vote for members of the board of
directors of the Parent on a fully-diluted basis; and

        (ii)   the Parent ceases to be the managing member of Borrower.

        (b)   prior to completion of the IPO, current officers and other
employees of the Borrower (together with any trust or other estate planning
vehicle of which the beneficiaries are the immediate family members of such
officers or employees) at any time control less than 51% of the membership units
of the Borrower that are entitled to vote for the managing member of the
Borrower on a fully-diluted basis.

        "Closing Date" means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

        "Code" means the Internal Revenue Code of 1986.

        "Commitment Fee" has the meaning specified in Section 2.09.

        "Collateral" means all of the "Collateral" referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

        "Collateral Documents" means, collectively, the Security Agreement (and
any Security Joinder Agreement) and each of the other agreements, instruments or
documents that creates, perfects or purports to create or perfect a Lien in
favor of the Administrative Agent for the benefit of the Secured Parties to
secure the Obligations.

        "Compliance Certificate" means a certificate substantially in the form
of Exhibit C.

        "Contractual Obligation" means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

        "Control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto. A Person shall
be deemed to be controlled by another Person if such other Person possesses,
directly or indirectly, 10% or more of the voting power for the election of
directors, managing members or the equivalent.

        "Credit Extension" means each of the following: (a) a Borrowing and
(b) an L/C Credit Extension.

        "Debtor Relief Laws" means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

4

--------------------------------------------------------------------------------



        "Default" means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.

        "Default Rate" means (a) when used with respect to Obligations other
than Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2%
per annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

        "Defaulting Lender" means any Lender that (a) has failed to fund any
portion of the Loans or participations in L/C Obligations required to be funded
by it hereunder within one Business Day of the date required to be funded by it
hereunder unless such failure has been cured, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute or unless such failure has been cured, or
(c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

        "Disposition" or "Dispose" means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person.

        "Distribution" means any dividend or distribution (whether in cash,
securities or other Property) with respect to the Equity Interests of a Loan
Party or any subsidiary.

        "Domestic Subsidiary" means any Subsidiary that is organized under the
laws of any political subdivision of the United States.

        "Drawn Amount" has the meaning specified in Section 2.04(c)(i).

        "Eligible Assignee" means any Person that meets the requirements to be
an assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Section 10.06(b)(iii)).

        "EMU" means the economic and monetary union in accordance with the
Treaty of Rome 1957, as amended by the Single European Act 1986, the Maastricht
Treaty of 1992 and the Amsterdam Treaty of 1998.

        "EMU Legislation" means the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.

        "Equity Interests" means, with respect to any Person, all of the shares
of capital stock of (or other ownership or profit interests in) such Person, all
of the warrants, options or other rights for the purchase or acquisition from
such Person of shares of capital stock of (or other ownership or profit
interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

        "ERISA" means the Employee Retirement Income Security Act of 1974.

        "ERISA Affiliate" means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

5

--------------------------------------------------------------------------------



        "ERISA Event" means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

        "Euro" and "EUR" mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.

        "Eurodollar Rate" means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate ("BBA LIBOR"), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
US Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the "Eurodollar Rate" for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in US Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted by Bank of America and with a term equivalent
to such Interest Period would be offered by Bank of America's London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

        "Eurodollar Rate Loan" means a Loan (including a Segment) that bears
interest at a rate based on the Eurodollar Rate. All Eurodollar Rate Loans shall
be denominated in US Dollars.

        "Event of Default" has the meaning specified in Section 8.01.

        "Excluded Subsidiary" means (a) any Subsidiary that is prohibited by
applicable Law or a Governmental Authority from guaranteeing the Obligations and
(b) any Subsidiary which requires consent from a Person (other than the Borrower
or another Subsidiary, or any Lender which does grant such consent) in order to
guarantee the Obligations.

        "Excluded Taxes" means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or in which it is deemed
by such jurisdiction to be doing business (other than such determination
resulting in whole or in part from its having executed, delivered or performed
its obligations under, or enforced, this Agreement or any other Loan Document)
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 10.13), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is

6

--------------------------------------------------------------------------------




attributable to such Foreign Lender's failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a).

        "Facility Termination Date" means the date as of which all of the
following shall have occurred: (a) the Aggregate Commitments have terminated,
and (b) all Obligations have been paid in full (other than (x) contingent
indemnification obligations and (y) obligations and liabilities under Cash
Management Agreements and Hedge Agreements as to which arrangements reasonably
satisfactory to the applicable Cash Management Bank or Hedge Bank have been
made), and (c) all Letters of Credit have terminated or expired (other than
Letters of Credit as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made).

        "Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

        "Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

        "FRB" means the Board of Governors of the Federal Reserve System of the
United States.

        "Fund" means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

        "Funded Indebtedness" means, as to any Person at a particular time,
without duplication, all of the following, whether or not included as
indebtedness or liabilities in accordance with GAAP:

        (a)   all obligations for borrowed money, whether current or long-term
(including the Obligations) and all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;

        (b)   all purchase money Indebtedness;

        (c)   the principal portion of all obligations under conditional sale or
other title retention agreements relating to Property purchased by the Borrower
or any Subsidiary (other than customary reservations or retentions of title
under agreements with suppliers entered into in the ordinary course of
business);

        (d)   all obligations arising under letters of credit (including standby
and commercial), bankers' acceptances, bank guaranties, surety bonds and similar
instruments;

        (e)   all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 90 days);

        (f)    the Attributable Indebtedness of Capital Leases, Synthetic Leases
and Securitization Transactions;

7

--------------------------------------------------------------------------------



        (g)   all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interests in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and

        (h)   all Funded Indebtedness of others secured by (or for which the
holder of such Funded Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, Property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed.

For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial), bankers' acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder.

        "GAAP" means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board, that are
applicable to the circumstances as of the date of determination, consistently
applied.

        "Governmental Authority" means the government of the United States or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

        "Guarantee" means, as to any Person, any (a) any obligation, contingent
or otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable by another Person (the "primary obligor")
in any manner, whether directly or indirectly, and including any obligation of
such Person, direct or indirect, (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness or other obligation of the
payment or performance of such Indebtedness or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other obligation,
or (iv) entered into for the purpose of assuring in any other manner the obligee
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term "Guarantee" as a
verb has a corresponding meaning.

        "Guarantors" means, collectively, each Subsidiary of the Borrower party
to or that becomes party to the Guaranty Agreement.

8

--------------------------------------------------------------------------------



        "Guaranty" means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit E, as
supplemented from time to time by the execution and delivery of a Guaranty
Joinder Agreement pursuant to Section 6.12, as from time to time amended,
amended and restated, replaced, supplemented or otherwise modified.

        "Guaranty Joinder Agreement" means each Guaranty Joinder Agreement,
substantially in the form thereof attached to the Guaranty, executed and
delivered by a Guarantor to the Administrative Agent pursuant to Section 6.12,
as amended, supplemented or otherwise modified from time to time.

        "Hedge Agreement" means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank.

        "Hedge Bank" means any Person that, (a) at the time it enters into a
Hedge Agreement, is a Lender or an Affiliate of a Lender or (b) at the time it
(or its Affiliate) becomes a Lender, is a party to a Hedge Agreement, in each
case in its capacity as a party to such Hedge Agreement.

        "Hong Kong Dollar" and "HK$" mean lawful money of Hong Kong, China.

        "Impacted Lender" means any Lender (a) that has given notice to the
Borrower, the Administrative Agent or any other Lender, or has otherwise
announced, that such Lender believes it will become, or that fails to promptly
provide reasonably satisfactory assurance, following inquiry, to the Borrower,
the Administrative Agent and/or the L/C Issuer making such inquiry, that it will
not become, a Defaulting Lender, (b) as to which the Administrative Agent or the
L/C Issuer has a good faith belief that such Lender has defaulted in fulfilling
its obligations under one or more other syndicated credit facilities or (c) with
respect to which a Person that Controls such Lender (i) has been deemed
insolvent or become the subject of a voluntary or involuntary case under the
Bankruptcy Code or any other Debtor Relief Law, (ii) has a custodian,
conservator, receiver or similar official appointed for it or any substantial
part of its assets, (iii) is subject to a forced liquidation, merger, sale or
other change of control supported in whole or in part by guaranties or other
support of (including, without limitation, the nationalization or assumption of
ownership or operating control by) the United States government or other
Governmental Authority, (iv) makes a general assignment for the benefit of
creditors or (v) is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over it to be, insolvent, bankrupt or
deficient in meeting any capital adequacy or liquidity standard of any such
Governmental Authority.

        "Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

        (a)   all Funded Indebtedness;

        (b)   the Swap Termination Value of any Swap Contract;

        (c)   all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) and (b) above of any other Person; and

        (d)   all Indebtedness of the types referred to in clauses (a) through
(c) above of any partnership or joint venture (other than a joint venture that
is itself a corporation of limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that (i) such Funded
Indebtedness is recourse to such Person solely as a result of such Person being
a general partner of another Person and such Funded Indebtedness is non-recourse
to any Loan Party or any other Subsidiary or (ii) such Indebtedness is expressly
made non-recourse to such Person.

        "Indemnified Taxes" means Taxes other than Excluded Taxes.

        "Indemnitees" has the meaning specified in Section 10.04(b).

9

--------------------------------------------------------------------------------



        "Information" has the meaning specified in Section 10.07.

        "Interest Payment Date" means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Revolving Credit Maturity Date or Term Loan Maturity Date, as applicable;
provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Revolving Credit Maturity Date or Term Loan
Maturity Date, as applicable.

        "Interest Period" means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Revolving Loan Notice
or Term Loan Interest Rate Selection Notice or such other period that is twelve
months or less requested by the Borrower and available to all the affected
Lenders; provided that:

        (i)    any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

        (ii)   any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

        (iii)  no Interest Period shall extend beyond (a) with respect to
Revolving Loans, the Revolving Credit Maturity Date, and (b) with respect to the
Term Loan, the Term Loan Maturity Date.

        "IP Rights" has the meaning specified in Section 5.17.

        "IPO" means, collectively, (1) the organization of the Parent, (2) the
sale of shares of Class A common stock of the Parent to the public for cash
pursuant to and as contemplated by the Parent's registration statement on
Form S-1 (No. 333-143660), (3) the Parent's use of the cash proceeds of such
sale to acquire certain currently outstanding membership units of the Borrower
as contemplated by such registration statement, and (4) the amendment and
restatement of the operating agreement of the Borrower, such that, among other
things, the Parent is appointed as the sole managing member of the Borrower.

        "IRS" means the United States Internal Revenue Service.

        "ISP" means, with respect to any Letter of Credit, the "International
Standby Practices 1998" published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of issuance).

        "Issuer Documents" means with respect to any Letter of Credit, the
Letter of Credit Application, and any other document, agreement and instrument
entered into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor
of the L/C Issuer and relating to such Letter of Credit.

        "Laws" means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

10

--------------------------------------------------------------------------------



        "L/C Advance" means, with respect to each Lender, such Lender's funding
of its participation in any L/C Borrowing in accordance with its Pro Rata
Revolving Share. All L/C Advances shall be denominated in US Dollars.

        "L/C Borrowing" means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Revolving Borrowing.

        "L/C Credit Extension" means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.

        "L/C Issuer" means Bank of America in its capacity as issuer of Letters
of Credit hereunder, or any successor issuer of Letters of Credit hereunder.

        "L/C Obligations" means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Drawn Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be "outstanding" in the amount so
remaining available to be drawn.

        "Lender" has the meaning specified in the introductory paragraph hereto.

        "Lending Office" means, as to any Lender, the office or offices of such
Lender described as such in such Lender's Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.

        "Letter of Credit" means any standby letter of credit issued hereunder.
Letters of Credit may be issued in US Dollars or in an Alternative Currency.

        "Letter of Credit Application" means an application and agreement for
the issuance or amendment of a Letter of Credit in the form from time to time in
use by the L/C Issuer.

        "Letter of Credit Expiration Date" means the day that is seven days
prior to the Revolving Credit Maturity Date then in effect (or, if such day is
not a Business Day, the next preceding Business Day).

        "Letter of Credit Fee" has the meaning specified in Section 2.04(i).

        "Letter of Credit Sublimit" means an amount equal to US$5,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Revolving Credit Commitments.

        "Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

        "Loan" means an extension of credit by a Lender to the Borrower under
Article II in the form of a Revolving Loan or a Term Loan, including any
Segment.

        "Loan Documents" means this Agreement, each Note, each Issuer Document,
any Fee Letter, the Guaranty and each Collateral Document.

        "Loan Parties" means, collectively, the Borrower and each Guarantor.

11

--------------------------------------------------------------------------------



        "Management Agreement" means each management or other similar agreement
among one or more Loan Parties and other Persons, wherein such Loan Parties
agree to provide investment management or other similar services to such
Persons.

        "Management Fees" means the investment management, performance and other
similar fees earned by a Loan Party, directly or indirectly, under a Management
Agreement.

        "Material Adverse Effect" means (a) a material adverse change in, or a
material adverse effect upon, the business, assets, liabilities (actual or
contingent), or financial condition of the Borrower and its Subsidiaries taken
as a whole; (b) a material impairment of the rights and remedies of the Lenders
or the Administrative Agent under any Loan Document, or of the ability of any
Loan Party to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party; provided, however, in no event shall the non-recurring non-cash
charge relating to the Borrower's units taken in the first quarter of 2007
constitute a Material Adverse Effect.

        "Multiemployer Plan" means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

        "New Product Investments" means expenditures on investments in new
products.

        "Non-Consenting Lender" has the meaning specified in Section 10.01.

        "Note" means, collectively, the Revolving Loan Notes and the Term Loan
Notes.

        "Obligations" means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan, Letter of Credit, Secured Cash
Management Agreement or Secured Hedge Agreement, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

        "Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

        "Outstanding Amount" means (a) with respect to the Term Loan on any
date, the aggregate outstanding principal amount thereof after giving effect to
the Borrowing of the Term Loan on the Closing Date, and any prepayments or
repayments of the Term Loan (or any Segment) occurring on such date, (b) with
respect to Revolving Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any Revolving Borrowings and any
prepayments or repayments of Revolving Loans occurring on such date; and
(c) with respect to any L/C Obligations on any date, the US Dollar Equivalent of
the aggregate outstanding amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Drawn Amounts.

12

--------------------------------------------------------------------------------



        "Overnight Rate" means, for any day, (a) with respect to any amount
denominated in US Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent or the L/C Issuer, as the
case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

        "Parent" means Pzena Investment Management, Inc., which, simultaneously
with the IPO, will own all of the class A membership units in the Borrower.

        "Participant" has the meaning specified in Section 10.06(d).

        "Participating Member State" means each state so described in any EMU
Legislation.

        "PBGC" means the Pension Benefit Guaranty Corporation.

        "Pension Plan" means any "employee pension benefit plan" (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

        "Permitted Lien" means any Lien permitted by Section 7.01.

        "Permitted Tax Distributions" has the meaning specified in
Section 7.05(e).

        "Person" means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

        "Plan" means any "employee benefit plan" (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

        "Platform" has the meaning specified in Section 6.02.

        "Presumed Tax Rate" means for a Loan Party or Subsidiary the highest
combined Federal, and applicable state and local income tax rate applicable to
such Loan Party or Subsidiary (taking into account the character of the income
and after giving effect to the Federal income tax deduction for such state and
local income taxes).

        "Pro Rata Revolving Share" means, with respect to each Revolving Lender
at any time, a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is the amount of the Revolving Credit
Commitment of such Revolving Lender at such time and the denominator of which is
the amount of the Aggregate Revolving Credit Commitments at such time; provided
that if the Aggregate Revolving Credit Commitments have been terminated at such
time, then the Pro Rata Revolving Share of each Revolving Lender shall be the
Pro Rata Revolving Share of such Revolving Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to Section 10.06. The initial Pro Rata Revolving Share of each Revolving Lender
is set forth opposite the name of such Revolving Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Revolving Lender becomes a
party hereto, as applicable.

        "Pro Rata Term Share" means, with respect to each Term Loan Lender at
any time, the percentage (carried out to the ninth decimal place) of the
principal amount of the Term Loan funded by such Term Loan Lender, and
outstanding at such time, or the principal amount of the Term Loan assigned

13

--------------------------------------------------------------------------------




to such Term Loan Lender, as applicable. The initial Pro Rata Term Share of each
Term Loan Lender is set forth opposite the name of such Term Loan Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Term
Loan Lender becomes a party hereto, as applicable.

        "Property" means any interest of any kind in any property or asset,
whether real, personal or mixed, or tangible or intangible.

        "Public Lender" has the meaning specified in Section 6.02.

        "Register" has the meaning specified in Section 10.06(c).

        "Related Parties" means, with respect to any Person, such Person's
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person's Affiliates.

        "Reportable Event" means any of the events set forth in Section 4043(c)
of ERISA, other than events for which the 30 day notice period has been waived.

        "Request for Credit Extension" means (a) with respect to a Borrowing,
conversion or continuation of Revolving Loans, a Revolving Loan Notice, (b) with
respect to the initial advance of the Term Loan or a conversion or continuation
of Segments, a Term Loan Interest Rate Selection Notice, and (c) with respect to
an L/C Credit Extension, a Letter of Credit Application.

        "Required Lenders" means, as of any date of determination, Lenders
having more than 50% of the Aggregate Commitments or, if the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50% of the Total Outstandings (with the aggregate amount of
each Lender's risk participation and funded participation in L/C Obligations
being deemed "held" by such Lender for purposes of this definition); provided
that the Aggregate Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

        "Required Revolving Lenders" means, as of any date of determination,
Revolving Lenders having more than 50% of the Aggregate Revolving Credit
Commitments or, if the Revolving Credit Commitment of each Revolving Lender to
make Revolving Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions hereunder have been terminated pursuant to Section 8.02, Revolving
Lenders holding in the aggregate more than 50% of the Outstanding Amount under
the Revolving Credit Facility (with the aggregate amount of each Revolving
Lender's risk participation and funded participation in L/C Obligations being
deemed "held" by such Revolving Lender for purposes of this definition);
provided that the Revolving Credit Commitment of, and the portion of the
Outstanding Amount (including risk participations in Letters of Credit) under
the Revolving Credit Facility held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

        "Required Term Loan Lenders" means, as of any date of determination,
Term Loan Lenders having more than 50% of the Outstanding Amount of the Term
Loan; provided that the Outstanding Amount of the Term Loan held or deemed held
by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Term Loan Lenders.

        "Responsible Officer" means the chief executive officer, any president
that is also a member of the executive management committee, chief financial
officer, director, finance & accounting or treasurer of a Loan Party or the
Parent, as applicable. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party or the Parent shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party or the Parent and such Responsible Officer
shall be conclusively presumed to have acted on behalf of such Loan Party or the
Parent.

14

--------------------------------------------------------------------------------



        "Restricted Payment" means any dividend or other distribution (whether
in cash, securities or other property) with respect to any capital stock or
other Equity Interest of the Borrower or any Subsidiary, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Borrower's stockholders, partners
or members (or the equivalent Person thereof).

        "Revaluation Date" means, with respect to any Letter of Credit, each of
the following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the L/C Issuer under
any Letter of Credit denominated in an Alternative Currency, and (iv) such
additional dates as the Administrative Agent or the L/C Issuer shall determine.

        "Revolving Borrowing" means a borrowing consisting of simultaneous
Revolving Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period, made by each of the Revolving Lenders pursuant
to Section 2.02.

        "Revolving Credit Commitment" means, as to each Revolving Lender, its
obligation to (a) make Revolving Loans to the Borrower pursuant to Section 2.02,
and (b) purchase participations in L/C Obligations, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Revolving Lender's name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

        "Revolving Credit Facility" means the facility described in
Sections 2.02 and 2.04 providing for Revolving Loans and Letters of Credit to or
for the benefit of the Borrower by the Revolving Lenders and L/C Issuer, as the
case may be, in the maximum aggregate principal amount at any time outstanding
of US$1,815,043, as adjusted from time to time pursuant to the terms of this
Agreement.

        "Revolving Credit Maturity Date" means (a) July 23, 2011, (b) such
earlier date upon which the Aggregate Revolving Credit Commitments have been
terminated in full and the Outstanding Amounts under the Revolving Credit
Facility, including all accrued and unpaid interest, are paid in full in
accordance with the terms hereof or (c) such earlier date on which Letter of
Credit No. 68020638 (or a replacement thereof) issued by the L/C Issuer for the
benefit of SL Green Realty (or any subsequent landlord) is cancelled, terminated
or otherwise not renewed or extended by the Borrower (other than in connection
with a replacement thereof).

        "Revolving Lender" means each Lender that has a Revolving Credit
Commitment or, following termination of the Revolving Credit Commitments, has
Revolving Loans outstanding or participations in an outstanding Letter of
Credit.

        "Revolving Loan" means a Base Rate Loan or a Eurodollar Rate Loan made
to the Borrower by a Revolving Lender in accordance with its Pro Rata Revolving
Share pursuant to Section 2.02, except as otherwise provided herein.

        "Revolving Loan Note" means a promissory note made by the Borrower in
favor of a Revolving Lender evidencing Revolving Loans made by such Revolving
Lender, substantially in the form of Exhibit B-2.

        "Revolving Loan Notice" means a notice of (a) a Revolving Borrowing,
(b) a conversion of Revolving Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.03(a), which, if in
writing, shall be substantially in the form of Exhibit A-1.

15

--------------------------------------------------------------------------------



        "Same Day Funds" means (a) with respect to disbursements and payments in
US Dollars, immediately available funds, and (b) with respect to disbursements
and payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

        "SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

        "Secured Cash Management Agreement" means any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank.

        "Secured Hedge Agreement" means any interest rate Swap Contract
permitted under Article VII that is entered into by and between any Loan Party
and any Hedge Bank.

        "Secured Parties" means, collectively, the Administrative Agent, the
Lenders, the L/C Issuer, the Cash Management Banks, the Hedge Banks, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.05, and the other Persons the Obligations owing to which
are or are purported to be secured by the Collateral under the terms of the
Collateral Documents.

        "Securitization Transaction" means, with respect to any Person, any
financing transaction or series of financing transactions (including a factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

        "Security Agreement" means the Security Agreement dated October 28,
2008, executed by the Borrower and the Guarantors in favor of the Administrative
Agent for the ratable benefit of itself and the Secured Parties, substantially
in the form of Exhibit G.

        "Security Joinder Agreement" means each Security Joinder Agreement,
substantially in the form thereof attached to the Security Agreement, executed
and delivered by a Person pursuant to Section 6.12 or otherwise.

        "Segment" means a portion of any Term Loan (or all thereof) with respect
to which a particular interest rate is (or is proposed to be) applicable.

        "Specified Dividend" has the meaning specified in Section 6.11.

        "Spot Rate" for a currency means the rate determined by the
Administrative Agent or the L/C Issuer, as applicable, to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or the L/C Issuer may obtain such spot
rate from another financial institution designated by the Administrative Agent
or the L/C Issuer if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and provided
further that the L/C Issuer may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.

        "Sterling" and "£" mean the lawful currency of the United Kingdom.

        "Subsidiary" of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially

16

--------------------------------------------------------------------------------




owned by such Person; provided, however, that notwithstanding the foregoing, no
Person which is an investment fund shall be treated as a Subsidiary for purposes
of this Agreement. Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
the Borrower.

        "Subordinated Notes" means the Senior Subordinated Notes dated
October 28, 2008, in an aggregate amount equal to not less than US$16,000,000,
on terms and conditions (including subordination terms) reasonably acceptable to
the Administrative Agent.

        "Swap Contract" means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.

        "Swap Termination Value" means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

        "Synthetic Lease" means any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

        "Synthetic Lease Obligation" means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

        "TARGET Day" means any day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer ("TARGET") payment system (or, if
such payment system ceases to be operative, such other payment system (if any)
determined by the Administrative Agent to be a suitable replacement) is open for
the settlement of payments in Euro.

        "Tax Receivable Agreement" means a Tax Receivable Agreement to be
entered into in connection with the IPO among the Borrower and certain of its
members as contemplated by the Parent's registration statement on Form S-1
(No. 333-143660).

17

--------------------------------------------------------------------------------



        "Taxes" means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

        "Term Loan" means the loans made pursuant to the Term Loan Facility in
accordance with Section 2.01.

        "Term Loan Facility" means the facility described in Section 2.01
providing for an advance of the Term Loan to the Borrower by the Term Loan
Lenders in the original principal amount of US$60,000,000, subject to
adjustments as herein provided.

        "Term Loan Interest Rate Selection Notice" means the written notice
delivered by a Responsible Officer of the Borrower in connection with the
election of any Interest Period for any Eurodollar Rate Segment or the
conversion of any Eurodollar Rate Segment into a Base Rate Segment or the
conversion of any Base Rate Segment into a Eurodollar Rate Segment, which, if in
writing, shall be substantially in the form of Exhibit A-2.

        "Term Loan Lender" means each Lender that has a portion of the Term Loan
outstanding under the Term Loan Facility.

        "Term Loan Maturity Date" means (a) July 23, 2011, or (b) such earlier
date upon which the Outstanding Amounts under the Term Loan Facility, including
all accrued and unpaid interest, are paid in full in accordance with the terms
hereof.

        "Term Loan Note" means a promissory note made by the Borrower in favor
of a Term Loan Lender evidencing the portion of the Term Loan made by such Term
Loan Lender, substantially in the form of Exhibit B-1.

        "Total Outstandings" means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.

        "Total Revolving Outstandings" means the aggregate Outstanding Amount of
all Revolving Loans and L/C Obligations.

        "Type" means, with respect to a Revolving Loan or a Segment, its
character as a Base Rate Loan or a Eurodollar Rate Loan.

        "UCC" means the Uniform Commercial Code as in effect in the State of New
York; provided that, if perfection or the effect of perfection or non-perfection
or the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, "UCC" means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

        "Unfunded Pension Liability" means the excess of a Pension Plan's
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan's assets, determined in accordance with the assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.

        "United States" and "U.S." mean the United States of America.

        "US Dollar" and "US$" mean lawful money of the United States.

        "US Dollar Equivalent" means, at any time, (a) with respect to any
amount denominated in US Dollars, such amount, and (b) with respect to any
amount denominated in any Alternative Currency, the equivalent amount thereof in
US Dollars as determined by the Administrative Agent or the L/C Issuer, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of US Dollars with such
Alternative Currency.

18

--------------------------------------------------------------------------------



        "Yen" and "¥" mean the lawful currency of Japan.

        1.02    Other Interpretive Provisions.    With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

        (a)   The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words "include," "includes" and "including" shall be deemed to
be followed by the phrase "without limitation." The word "will" shall be
construed to have the same meaning and effect as the word "shall." Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person's successors and assigns, (iii) the words
"herein," "hereof" and "hereunder," and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words "asset" and
"property" shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

        (b)   In the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including;" the words "to"
and "until" each mean "to but excluding;" and the word "through" means "to and
including."

        (c)   Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

        1.03    Accounting Terms.    (a)    Generally.    All accounting terms
not specifically or completely defined herein shall be construed in conformity
with, and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

        (b)   Changes in GAAP.    If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

19

--------------------------------------------------------------------------------



        (c)   Consolidation of Variable Interest Entities.    All references
herein to consolidated financial statements of the Borrower and its Subsidiaries
or to the determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46—Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.

        (d)   Financial Statements.    For the avoidance of doubt, all financial
statements referred to in Section 5.05 and to be prepared and delivered pursuant
to Section 6.01 shall include certain investment funds on a consolidated basis
with the Parent or Borrower and their respective subsidiaries, as applicable,
notwithstanding the definition of "Subsidiary" or any other terms herein to the
contrary.

        1.04    Rounding.    Any financial ratios required to be maintained by
the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

        1.05    Times of Day.    Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

        1.06    Letter of Credit Amounts.    Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the US Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the US Dollar Equivalent of the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time.

        1.07    Exchange Rates; Currency Equivalents.    (a)    The
Administrative Agent or the L/C Issuer, as applicable, shall determine the Spot
Rates as of each Revaluation Date to be used for calculating the US Dollar
Equivalent amounts of L/C Credit Extensions denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Loan Parties hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
US Dollars) for purposes of the Loan Documents shall be such US Dollar
Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable.

        (b)   Wherever in this Agreement in connection with the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in US Dollars, but such Letter of
Credit is denominated in an Alternative Currency, such amount shall be the
relevant Alternative Currency Equivalent of such US Dollar amount (rounded to
the nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the L/C Issuer, as the
case may be.

        1.08    Additional Alternative Currencies.    (a)    The Borrower may
from time to time request that Letters of Credit be issued in a currency other
than those specifically listed in the definition of "Alternative Currency;"
provided that such requested currency is a lawful currency (other than US
Dollars) that is readily available and freely transferable and convertible into
US Dollars. In the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuer.

20

--------------------------------------------------------------------------------



        (b)   Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., twenty (20) Business Days prior to the date of the
desired L/C Credit Extension (or such other time or date as may be agreed by the
Administrative Agent and the L/C Issuer, in their sole discretion). In the case
of any such request pertaining to Letters of Credit, the Administrative Agent
shall promptly notify the L/C Issuer thereof. The L/C Issuer shall notify the
Administrative Agent, not later than 11:00 a.m., ten (10) Business Days after
receipt of such request whether it consents, in its sole discretion, to the
issuance of Letters of Credit in such requested currency.

        (c)   Any failure by the L/C Issuer to respond to such request within
the time period specified in the preceding sentence shall be deemed to be a
refusal by the L/C Issuer to permit Letters of Credit to be issued in such
requested currency. If the Administrative Agent and the L/C Issuer consent to
the issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.08, the
Administrative Agent shall promptly so notify the Borrower.

        1.09    Change of Currency.    (a)    Each obligation of the Borrower to
make a payment denominated in the national currency unit of any member state of
the European Union that adopts the Euro as its lawful currency after the date
hereof shall be redenominated into Euro at the time of such adoption (in
accordance with the EMU Legislation). If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such member state adopts the Euro
as its lawful currency.

        (b)   Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

        (c)   Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

        2.01    Term Loan.    

        (a)   Subject to the terms and conditions of this Agreement, each Term
Loan Lender severally agrees to make an advance of its Pro Rata Term Share of
the Term Loan in US Dollars to the Borrower on the Closing Date, and from the
Closing Date to the Term Loan Maturity Date, convert and continue Segments from
time to time in accordance with the terms hereof. The principal amount of each
Segment of the Term Loan outstanding hereunder from time to time shall bear
interest and the Term Loan shall be repayable as herein provided. No amount of
the Term Loan repaid or prepaid by the Borrower may be reborrowed hereunder, and
no subsequent advance under the Term Loan Facility shall be allowed after the
initial such advance of the Term Loan on the Closing Date. Segments of the Term
Loan may be Base Rate Segments or Eurodollar Rate Segments at the Borrower's
election, as provided herein.

        (b)   Not later than 1:00 p.m. on the Closing Date, each Term Loan
Lender shall, pursuant to the terms and subject to the conditions of this
Agreement, make the amount of its Pro Rata Term Share of

21

--------------------------------------------------------------------------------




the Term Loan available by wire transfer to the Administrative Agent. Such wire
transfer shall be directed to the Administrative Agent at the Administrative
Agent's Office and shall be in the form of same day funds in US Dollars. The
amount so received by the Administrative Agent shall, subject to the terms and
conditions of this Agreement, including without limitation the satisfaction of
all applicable conditions in Sections 4.01 and 4.02, be made available to the
Borrower by delivery of the proceeds thereof as shall be directed by a
Responsible Officer of the Borrower and reasonably acceptable to the
Administrative Agent. The initial Borrowing of the Term Loan may be a Eurodollar
Rate Segment, a Base Rate Segment, or both; provided that if the Borrower
desires that any portion of the initial Borrowing of the Term Loan is advanced
as a Eurodollar Rate Segment, the Administrative Agent shall make such Borrowing
as a Eurodollar Rate Segment only if, not later than three Business Days prior
to the date that is then anticipated to be the Closing Date, the Administrative
Agent has received from the Borrower a Term Loan Interest Rate Selection Notice
with respect thereto, together with the Borrower's written acknowledgement in
form and substance satisfactory to the Administrative Agent that the provisions
of Section 3.05 hereof shall apply to any failure by the Borrower to borrow on
the date set forth in such Term Loan Interest Rate Selection Notice any or all
of the amounts specified in such Term Loan Interest Rate Selection Notice.

        2.02    Revolving Loans.    Subject to the terms and conditions set
forth herein, each Revolving Lender severally agrees to make, convert and
continue Revolving Loans in US Dollars to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Revolving Lender's Revolving
Credit Commitment; provided, however, that after giving effect to any Revolving
Borrowing, (i) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Credit Commitments, and (ii) the aggregate Outstanding Amount of the
Revolving Loans of any Revolving Lender, plus such Lender's Pro Rata Revolving
Share of the Outstanding Amount of all L/C Obligations shall not exceed such
Lender's Revolving Credit Commitment. Within the limits of each Lender's
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.02, prepay under Section 2.05, and reborrow
under this Section 2.02. Revolving Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

        2.03    Borrowings, Conversions and Continuations of Loans.    

        (a)   Each Revolving Borrowing, each conversion of Revolving Loans or
Segments of the Term Loan from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower's irrevocable notice to
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Administrative Agent not later than noon (i) three Business
Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans; provided, however, that if the Borrower wishes to request
Eurodollar Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of "Interest Period", the
applicable notice must be received by the Administrative Agent not later than
noon four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Revolving Lenders or Term Loan Lenders, as applicable, of such
request and determine whether the requested Interest Period is available to all
of them. Not later than 11:00 a.m., three Business Days before the requested
date of such Borrowing, conversion or continuation, the Administrative Agent
shall notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Each
telephonic notice by the Borrower pursuant to this Section 2.03(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Revolving Loan Notice (as to Revolving Borrowings) or Term Loan Interest Rate
Selection Notice, appropriately completed and signed by a Responsible Officer of
the Borrower. Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a principal amount of US$500,000

22

--------------------------------------------------------------------------------




or a whole multiple of US$250,000 in excess thereof. Except as provided in
Sections 2.04(c) and 2.05(b), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of US$250,000 or a whole multiple of US$50,000 in
excess thereof.

        Each Revolving Loan Notice and Term Loan Interest Rate Selection Notice
(whether telephonic or written) shall specify, as applicable, (i) whether the
Borrower is requesting a Revolving Borrowing, a conversion of Revolving Loans
from one Type to the other, a conversion of Term Loan Segments from one Type to
the other, or a continuation of Eurodollar Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Revolving Loans to be borrowed,
or the principal amount of Revolving Loans or Term Loan Segments to be converted
or continued, (iv) the Type of Revolving Loans to be borrowed or the Type of
Revolving Loans or Term Loan Segments to which existing Revolving Loans or Term
Loan Segments are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. Revolving Loans may not be converted to
Term Loan Segments, and Term Loan Segments may not be converted to Revolving
Loans. Each written Revolving Loan Notice shall be substantially in the form of
Exhibit A-1 attached hereto, and each written Term Loan Interest Rate Selection
Notice shall be substantially in the form of Exhibit A-2 attached hereto. If the
Borrower fails to specify a Type of Revolving Loan in a Revolving Loan Notice or
a Type of Term Loan Segment in a Term Loan Interest Rate Selection Notice, then
the applicable Loans shall be made as Base Rate Loans. If the Borrower fails to
give a timely notice requesting a continuation of Eurodollar Rate Loans, then
the applicable Eurodollar Rate Loans shall be continued as Eurodollar Rate Loans
with an Interest Period of one month. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Revolving
Loan Notice or Term Loan Interest Rate Selection Notice, but fails to specify an
Interest Period, it will also be deemed to have specified an Interest Period of
one month.

        (b)   Following receipt of a Revolving Loan Notice, the Administrative
Agent shall promptly notify each Revolving Lender of its Pro Rata Revolving
Share of the applicable Revolving Loans, and if no timely notice of a
continuation of a Eurodollar Rate Loan is provided by the Borrower, the
Administrative Agent shall notify each Revolving Lender of the details of any
automatic continuation of Eurodollar Rate Loans described in the preceding
subsection. Following receipt of a Term Loan Interest Rate Selection Notice, the
Administrative Agent shall promptly notify each Term Loan Lender of the details
of any conversion or continuation, and if no timely notice of a continuation of
a Eurodollar Rate Loan is provided by the Borrower, the Administrative Agent
shall notify each Term Loan Lender of the details of any automatic continuation
of Eurodollar Rate Loans described in the preceding subsection. In the case of a
Revolving Borrowing, each applicable Lender shall make the amount of its
Revolving Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent's Office not later than 1:00 p.m. on the
Business Day specified in the applicable Revolving Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Revolving Loan
Notice with respect to such Borrowing is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.

        (c)   Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without

23

--------------------------------------------------------------------------------




the Required Revolving Lenders or the Required Term Loan Lenders, as applicable,
having agreed to such treatment.

        (d)   The Administrative Agent shall promptly notify the Borrower and
the applicable Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate. The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Bank of America's "prime rate" used in determining the
Base Rate promptly following the public announcement of such change.

        (e)   After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not at any time be more than (a) seven Interest Periods in effect
with respect to the Term Loan and (b) seven Interest Periods in effect with
respect to the Revolving Credit Facility.

        2.04    Letters of Credit.    

        (a)    The Letter of Credit Commitment.    

        (i)    Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Revolving Lenders set
forth in this Section 2.04, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in US Dollars or in one or more Alternative
Currencies for the account of the Borrower, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Revolving Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Credit
Commitments, (y) the Outstanding Amount of the Revolving Loans of any Revolving
Lender, plus such Revolving Lender's Pro Rata Revolving Share of the Outstanding
Amount of all L/C Obligations, shall not exceed such Revolving Lender's
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower's ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

        (ii)   The L/C Issuer shall not issue any Letter of Credit if:

        (A)  Subject to Section 2.04(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Revolving Lenders have approved such
expiry date; or

        (B)  the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Revolving Lenders
have approved such expiry date.

        (iii)  The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

        (A)  any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall

24

--------------------------------------------------------------------------------



prohibit, or request that the L/C Issuer refrain from, the issuance of letters
of credit generally or such Letter of Credit in particular or shall impose upon
the L/C Issuer with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the L/C Issuer in good faith deems material to it;

        (B)  the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

        (C)  except as otherwise agreed to by the Administrative Agent and the
L/C Issuer, such Letter of Credit is in an initial stated amount less than
US$100,000;

        (D)  such Letter of Credit is to be denominated in a currency other than
US Dollars or an Alternative Currency;

        (E)  if the Letter of Credit is denominated in a currency other than US
Dollars, the L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency; or

        (F)  a default of any Revolving Lender's obligations to fund under
Section 2.04(c) exists or any Revolving Lender is at such time an Impacted
Lender or a Defaulting Lender hereunder, unless the L/C Issuer has entered into
satisfactory arrangements with the Borrower or such Revolving Lender to
eliminate the L/C Issuer's risk with respect to such Lender.

        (iv)  The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

        (v)   The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

        (vi)  The L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term "Administrative
Agent" as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

        (b)   Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

        (i)    Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than noon at least two Business Days (or such
later date and time as the Administrative Agent and the L/C Issuer may agree in
a particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount and currency thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text

25

--------------------------------------------------------------------------------



of any certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

        (ii)   Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer's usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Revolving Lender's Pro Rata Revolving Share times the amount of such Letter
of Credit.

        (iii)  If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
"Auto-Extension Letter of Credit"); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the "Non-Extension Notice Date") in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.04(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date from the Administrative Agent, any Revolving Lender or
the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

        (iv)  Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

26

--------------------------------------------------------------------------------



        (c)    Drawings and Reimbursements; Funding of Participations.    

        (i)    Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.

Not later than 12:00 noon on the date of any payment by the L/C Issuer under a
Letter of Credit to be reimbursed in US Dollars, or the Applicable Time on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in an Alternative Currency (each such date, an "Honor Date"), the Administrative
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the drawing (expressed in US Dollars in the amount of the US Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the "Drawn Amount"), and the amount of such Revolving
Lender's Pro Rata Revolving Share thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Drawn Amount, without regard to the minimum
and multiples specified in Section 2.03 for the principal amount of Base Rate
Loans, but subject to the amount of the unutilized portion of the Aggregate
Revolving Credit Commitments and the conditions set forth in Section 4.02 (other
than the delivery of a Revolving Loan Notice). Any notice given by the L/C
Issuer or the Administrative Agent pursuant to this Section 2.04(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

        (ii)   Each Revolving Lender shall upon any notice pursuant to
Section 2.04(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in US Dollars at the Administrative Agent's Office
for US-Dollar-denominated payments in an amount equal to its Pro Rata Revolving
Share of the Drawn Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.04(c)(iii), each Revolving Lender that so makes funds available
shall be deemed to have made a Base Rate Revolving Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.

        (iii)  With respect to any Drawn Amount that is not fully refinanced by
a Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Drawn Amount that is not so refinanced, which L/C Borrowing shall be due and
payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Lender's payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.04(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.04.

        (iv)  Until each Revolving Lender funds its Revolving Loan or L/C
Advance pursuant to this Section 2.04(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Lender's Pro Rata Revolving Share of such amount shall be solely for the account
of the L/C Issuer.

        (v)   Each Revolving Lender's obligation to make Revolving Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving

27

--------------------------------------------------------------------------------






Lender's obligation to make Revolving Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Borrower of a Revolving Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.

        (vi)  If any Revolving Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(ii), the L/C Issuer
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. If such Revolving Lender pays such amount (with interest and
fees as aforesaid), the amount so paid shall constitute such Revolving Lender's
Revolving Loan included in the relevant Revolving Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
L/C Issuer submitted to any Revolving Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.

        (d)    Repayment of Participations.    

        (i)    At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Lender such Revolving
Lender's L/C Advance in respect of such payment in accordance with
Section 2.04(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Drawn Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Lender its Pro Rata Revolving Share
thereof in the same funds as those received by the Administrative Agent.

        (ii)   If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.04(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving Lender shall pay to the Administrative Agent for the account of
the L/C Issuer its Pro Rata Revolving Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Lender, at a rate per annum equal
to the applicable Overnight Rate from time to time in effect. The obligations of
the Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

        (e)   Obligations Absolute.    The obligation of the Borrower to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

        (i)    any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

        (ii)   the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

28

--------------------------------------------------------------------------------





        (iii)  any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

        (iv)  any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

        (v)   any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or in the
relevant currency markets generally; or

        (vi)  any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.

        The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

        (f)    Role of L/C Issuer.    Each Revolving Lender and the Borrower
agree that, in paying any drawing under a Letter of Credit, the L/C Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Revolving Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Lenders or the
Required Revolving Lenders, as applicable; (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower's
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.04(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer's bad faith, willful misconduct or gross negligence or the L/C Issuer's
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign

29

--------------------------------------------------------------------------------




a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

        (g)    Cash Collateral.    

        (i)    Upon the request of the Administrative Agent, if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, (A) immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations or (B) provide
to the Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Lenders, a back-to-back Letter of Credit in a stated amount equal to the then
Outstanding Amount of all L/C Obligations issued by an institution, and in form,
reasonably satisfactory to the L/C Issuer.

        (ii)   In addition, if the Administrative Agent notifies the Borrower at
any time that the Outstanding Amount of all L/C Obligations at such time exceeds
105% of the Letter of Credit Sublimit then in effect, then, within two Business
Days after receipt of such notice, the Company shall (A) immediately Cash
Collateralize the L/C Obligations in an amount equal to the amount by which the
Outstanding Amount of all L/C Obligations exceeds the Letter of Credit Sublimit
or (B) provide to the Administrative Agent, for the benefit of the L/C Issuer
and the Revolving Lenders, a back-to-back Letter of Credit in a stated amount
equal to the amount by which the Outstanding Amount of all L/C Obligations
exceeds the Letter of Credit Sublimit issued by an institution, and in form,
reasonably satisfactory to the L/C Issuer.

        (iii)  The Administrative Agent may, at any time and from time to time
after the initial deposit of Cash Collateral, request that additional Cash
Collateral or other satisfactory arrangements be provided in order to protect
against the results of exchange rate fluctuations. At such time Cash Collateral
is no longer required by Section 2.04(g)(i) or 2.04(g)(ii), the Administrative
Agent shall release such Cash Collateral.

        (iv)  Sections 2.05 and 8.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder. For purposes of this
Section 2.04, Section 2.05 and Section 8.02(c) , "Cash Collateralize" means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the L/C Issuer and the Revolving Lenders, as collateral for the L/C
Obligations, cash or deposit account balances pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the L/C
Issuer (which documents are hereby consented to by the Revolving Lenders).
Derivatives of such term, including "Cash Collateral," have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuer and the Revolving Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America.

        (h)    Applicability of ISP.    Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued, the rules of the
ISP shall apply to each Letter of Credit.

        (i)    Letter of Credit Fees.    The Borrower shall pay to the
Administrative Agent for the account of each Revolving Lender in accordance with
its Pro Rata Revolving Share a Letter of Credit fee (the "Letter of Credit Fee")
for each Letter of Credit equal to the Applicable Rate times the US Dollar
Equivalent of the daily amount available to be drawn under such Letter of
Credit. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (i) due and payable
on the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be

30

--------------------------------------------------------------------------------




drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving Lenders, while any
Event of Default described in Section 8.01(a) or 8.01(f) exists, all Letter of
Credit Fees shall accrue at the Default Rate.

        (j)    Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.    At all times at which there is more than one Lender, the Borrower
shall pay directly to the L/C Issuer for its own account a fronting fee with
respect to each Letter of Credit, at the rate per annum of one eighth of one
percent (0.125), computed on the US Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit and on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrower shall pay directly to
the L/C Issuer for its own account, in US Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

        (k)    Conflict with Issuer Documents.    In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

        2.05    Prepayments.    

        (a)   The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Loans under either the Revolving
Credit Facility or the Term Loan Facility or a combination thereof in whole or
in part without premium or penalty; provided that (i) such notice must be
received by the Administrative Agent not later than noon (A) three Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of US$500,000 or a whole multiple of US$250,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of US$250,000 or a whole multiple of US$50,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be repaid, the Interest Period(s) of such Loans. Prepayments of the Term
Loan shall be applied to the remaining installments of principal in the direct
order of maturity. The Administrative Agent will promptly notify each applicable
Lender of its receipt of each such notice, and of the amount of such Lender's
ratable share of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Loans of the Lenders
in accordance with their Pro Rata Revolving Shares and Pro Rata Term Shares, as
applicable.

        (b)   If for any reason the Total Revolving Outstandings at any time
exceed an amount equal to 105% of the Aggregate Revolving Credit Commitments
then in effect, the Borrower shall immediately prepay Revolving Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount sufficient to
reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Aggregate Commitments then in effect; provided, however, that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b) unless after the

31

--------------------------------------------------------------------------------




prepayment in full of the Revolving Loans the Total Revolving Outstandings
exceed the Aggregate Revolving Credit Commitments then in effect. The
Administrative Agent may, at any time and from time to time after the initial
deposit of such Cash Collateral, request that additional Cash Collateral or
other satisfactory arrangements be provided in order to protect against the
results of further exchange rate fluctuations. At such time Cash Collateral is
no longer required by this Section 2.05(b), the Administrative Agent shall
release such Cash Collateral.

        (c)   [Reserved.]

        (d)   (i) On September 24, 2008, the Borrower shall prepay the Term Loan
in a principal amount equal to (A) US$3,000,000, if Assets Under Management at
the end of the preceding Business Day are greater than US$18,000,000,000, or
(B) US$5,000,000, if Assets Under Management at the end of the preceding
Business Day are less than or equal to US$18,000,000,000, and (ii) on the
23rd day of each January, April, July and October thereafter, the Borrower shall
prepay the Term Loan in a principal amount equal to US$2,000,000.

        2.06    Termination or Reduction of Commitments.    The Borrower may,
upon notice to the Administrative Agent, terminate the Aggregate Revolving
Credit Commitments, or from time to time permanently reduce the Aggregate
Revolving Credit Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than noon five Business Days
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of US$2,500,000 or any whole multiple of
US$1,000,000 in excess thereof, (iii) the Borrower shall not terminate or reduce
the Aggregate Revolving Credit Commitments if, after giving effect thereto and
to any concurrent prepayments hereunder, the Total Revolving Outstandings would
exceed the Aggregate Revolving Credit Commitments, and (iv) if, after giving
effect to any reduction of the Aggregate Revolving Credit Commitments or the
Letter of Credit Sublimit exceeds the amount of the Aggregate Revolving Credit
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Revolving Lenders of
any such notice of termination or reduction of the Aggregate Revolving Credit
Commitments. Any reduction of the Aggregate Revolving Credit Commitments shall
be applied to the Revolving Credit Commitment of each Revolving Lender according
to its Pro Rata Revolving Share. All fees accrued until the effective date of
any termination of the Aggregate Revolving Credit Commitments shall be paid on
the effective date of such termination.

        2.07    Repayment of Loans.    

        (a)   The Borrower shall repay to the Revolving Lenders on the Revolving
Credit Maturity Date the aggregate principal amount of Revolving Loans
outstanding on such date.

        (b)   The Borrower shall repay to the Term Loan Lenders on the Term Loan
Maturity Date the aggregate principal amount of the Term Loan outstanding on
such date.

        2.08    Interest.    

        (a)   Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

        (b)   (i)    If any amount (including principal of any Loan, interest on
any Loan, or any fees due hereunder) is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, or while any Event of Default described in Section 8.01(f) exists,
the principal amount of all outstanding Obligations shall thereafter bear
interest at a fluctuating

32

--------------------------------------------------------------------------------




interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

        (ii)   Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

        (c)   Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

        2.09    Fees.    In addition to certain fees described in
subsections (i) and (j) of Section 2.04:

        (a)    Commitment Fee.    The Borrower shall pay to the Administrative
Agent for the account of each Revolving Lender in accordance with its Pro Rata
Revolving Share, a commitment fee in US Dollars (the "Commitment Fee") equal to
the Applicable Rate times the actual daily amount by which the Aggregate
Revolving Credit Commitments exceed the sum of (i) the Outstanding Amount of
Revolving Loans and (ii) the Outstanding Amount of L/C Obligations. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period. The commitment fee shall be calculated quarterly in
arrears.

        2.10    Computation of Interest and Fees.    All computations of
interest for Base Rate Loans when the Base Rate is determined by Bank of
America's "prime rate" and all computations of the Commitment Fee shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year), or, in the case of interest in respect of Letters of Credit denominated
in Alternative Currencies as to which market practice differs from the
foregoing, in accordance with such market practice. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

        2.11    Evidence of Debt.    

        (a)   The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender's Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

33

--------------------------------------------------------------------------------



        (b)   In addition to the accounts and records referred to in
subsection (a), each Revolving Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Lender of participations in Letters of
Credit. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

        2.12    Payments Generally; Administrative Agent's Clawback.    

        (a)    General.    All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent's Office in US Dollars and in immediately available funds not later than
2:00 p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its ratable share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender's Lending Office. All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

        (b)  (i)    Funding by Lenders; Presumption by Administrative
Agent.    Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or,
in the case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date
of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender's share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.03 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.03) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any administrative
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender's Revolving Loan or
Pro Rata Term Share of the Term Loan, as applicable included in such Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

        (ii)    Payments by Borrower; Presumptions by Administrative
Agent.    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Revolving Lenders, any Term Loan Lenders or the L/C
Issuer hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Revolving Lenders, any Term Loan

34

--------------------------------------------------------------------------------



Lenders or the L/C Issuer, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or the
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the Overnight Rate.

        A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

        (c)    Failure to Satisfy Conditions Precedent.    If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

        (d)    Obligations of Lenders Several.    The obligations of the Lenders
hereunder, as applicable, to make Revolving Loans, to fund their respective Pro
Rata Term Share of the Term Loan, to fund participations in Letters of Credit
and to make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make any Revolving Loan, to fund their respective Pro
Rata Term Share of the Term Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Revolving Loan, to fund its Pro Rata Term Share of the Term Loan, to purchase
its participation or to make its payment under Section 10.04(c).

        (e)    Funding Source.    Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

        2.13    Sharing of Payments by Lenders.    

        (a)    Sharing of Payments by Revolving Lenders.    If any Revolving
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of the
Revolving Loans made by it or the participations in L/C Obligations held by it
resulting in such Revolving Lender's receiving payment of a proportion of the
aggregate amount of such Revolving Loans or participations and accrued interest
thereon greater than its Pro Rata Revolving Share thereof as provided herein,
then the Revolving Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Revolving Loans and subparticipations in L/C Obligations
of the other Revolving Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Revolving Lenders ratably in accordance with the aggregate amount of principal
of and accrued interest on their respective Revolving Loans and other amounts
owing them, provided that:

        (i)    if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

        (ii)   the provisions of this subsection shall not be construed to apply
to (x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Revolving
Lender as consideration for the assignment of or sale of a participation in any
of its Revolving Loans or subparticipations in L/C Obligations to any assignee
or participant, other than to the Borrower or any Subsidiary thereof (as to
which the provisions of this subsection shall apply).

35

--------------------------------------------------------------------------------





        (b)    Sharing of Payments by Term Loan Lenders.    If any Term Loan
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any portion of the
Term Loan made by it resulting in such Term Loan Lender's receiving payment of a
proportion of the aggregate amount of such portion of the Term Loan and accrued
interest thereon greater than its Pro Rata Term Share thereof as provided
herein, then the Term Loan Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the portions of the Term Loan of the other Term
Loan Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Term Loan Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective portion of the Term Loan and other amounts owing them, provided
that:

        (i)    if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

        (ii)   the provisions of this subsection shall not be construed to apply
to (x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Term Loan
Lender as consideration for the assignment of or sale of a participation in any
of its portion of the Term Loan to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
subsection shall apply).

        (c)   The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Revolving Lender or Term
Loan Lender, as the case may be, acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.


ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY


        3.01    Taxes.    

        (a)    Payments Free of Taxes.    Any and all payments by or on account
of any obligation of the Borrower hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes, provided that if the Borrower shall be required by applicable
law to deduct any Indemnified Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

        (b)    [Reserved.]    

        (c)    Indemnification by the Borrower.    The Borrower shall indemnify
the Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

36

--------------------------------------------------------------------------------



        (d)    Evidence of Payments.    As soon as practicable after any payment
of Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

        (e)    Status of Lenders.    Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

        Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

        (i)    duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

        (ii)   duly completed copies of Internal Revenue Service Form W-8ECI,

        (iii)  in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a "bank" within
the meaning of section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder"
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
"controlled foreign corporation" described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

        (iv)  any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.

        (f)    Treatment of Certain Refunds.    If the Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
L/C Issuer in the event the Administrative Agent, such Lender or the L/C Issuer
is required to repay such

37

--------------------------------------------------------------------------------



refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

        3.02    Illegality.    If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of, US
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

        3.03    Inability to Determine Rates.    

        (a)   If the Required Revolving Lenders determine that for any reason in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that (a) US Dollar deposits are not being offered to banks
in the London interbank eurodollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, (b) adequate and reasonable means do not
exist for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Revolving Lenders of funding
such Revolving Loan, the Administrative Agent will promptly so notify the
Borrower and each Revolving Lender. Thereafter, the obligation of the Revolving
Lenders to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Revolving Lenders)
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Revolving Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Revolving Borrowing of Base Rate Loans in the
amount specified therein.

        (b)   If the Required Term Loan Lenders determine that for any reason in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that (a) US Dollar deposits are not being offered to banks
in the London interbank eurodollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, (b) adequate and reasonable means do not
exist for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Term Loan Lenders of funding
such Term Loan Segments, the Administrative Agent will promptly so notify the
Borrower and each Term Loan Lender. Thereafter, the obligation of the Term Loan
Lenders to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Term Loan Lenders)
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans under the Term Loan Facility or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans under
the Term Loan Facility in the amount specified therein.

38

--------------------------------------------------------------------------------



        3.04    Increased Costs; Reserves on Eurodollar Rate Loans.    

        (a)    Increased Costs Generally.    If any Change in Law shall:

        (i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer; or

        (ii)   impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

        (b)    Capital Requirements.    If any Lender or the L/C Issuer
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender's or the L/C Issuer's holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender's or the L/C Issuer's capital or on
the capital of such Lender's or the L/C Issuer's holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender's or the L/C Issuer's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's or
the L/C Issuer's policies and the policies of such Lender's or the L/C Issuer's
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender's or the L/C Issuer's holding company for any such reduction
suffered.

        (c)    Certificates for Reimbursement.    A certificate of a Lender or
the L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

        (d)    Delay in Requests.    Failure or delay on the part of any Lender
or the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender's or the L/C Issuer's
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender's or the L/C
Issuer's intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

39

--------------------------------------------------------------------------------



        (e)    Reserves on Eurodollar Rate Loans.    The Borrower shall pay to
each Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as "Eurocurrency liabilities"), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days' prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.

        3.05    Compensation for Losses.    Upon demand of any Lender (with a
copy to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

        (a)   any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

        (b)   any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

        (c)   any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;

including any foreign exchange loss and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from performance of any foreign exchange contract. The Borrower shall also pay
any customary administrative fees charged by such Lender in connection with the
foregoing.

        For purposes of calculating amounts payable by the Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

        3.06    Mitigation Obligations; Replacement of Lenders.    

        (a)    Designation of a Different Lending Office.    If any Lender
requests compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

        (b)    Replacement of Lenders.    If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for

40

--------------------------------------------------------------------------------




the account of any Lender pursuant to Section 3.01, the Borrower may replace
such Lender in accordance with Section 10.13.

        3.07    Survival.    All of the Borrower's obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.


ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


        4.01    Conditions of Initial Credit Extension.    The obligation of the
L/C Issuer and each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

        (a)   The Administrative Agent's receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance reasonably satisfactory to the Administrative Agent:

        (i)    executed counterparts of this Agreement and the Guaranty;

        (ii)   (A) Revolving Loan Notes executed by the Borrower in favor of
each Revolving Lender requesting a Note and (B) Term Loan Notes executed by a
Borrower in favor of each Term Loan Lender requesting such a Note;

        (iii)  such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

        (iv)  such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that the Borrower and each other Loan Party is validly existing and in good
standing in its jurisdiction of organization;

        (v)   a favorable opinion of Skadden, Arps, Slate, Meagher & Flom LLP,
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit F and such other matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;

        (vi)  a certificate of a Responsible Officer of each Loan Party stating
that no consents, licenses or approvals are required in connection with the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party;

        (vii) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

        (viii)  a duly completed Compliance Certificate as of the last day of
the fiscal quarter ended on March 31, 2007, signed by a Responsible Officer of
the Borrower;

        (ix)  evidence of all insurance maintained by the Borrower and its
subsidiaries;

        (x)   an initial Revolving Loan Notice, if any; and

        (xi)  an initial Term Loan Interest Rate Selection Notice, if any.

41

--------------------------------------------------------------------------------



        (b)   Any expenses required to be reimbursed on or before the Closing
Date shall have been paid.

        (c)   Unless waived by the Administrative Agent, the Borrower shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

        (d)   The Closing Date shall have occurred on or before September 30,
2007.

        Without limiting the generality of the provisions of the last paragraph
of Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

        4.02    Conditions to all Credit Extensions.    The obligation of each
Lender to honor any Request for Credit Extension (other than a Revolving Loan
Notice or a Term Loan Interest Rate Selection Notice requesting only a
conversion of the applicable Loans or Segments of one Type to the other Type, or
a continuation of Eurodollar Rate Loans or Eurodollar Rate Segments, as
applicable) is subject to the following conditions precedent:

        (a)   The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01.

        (b)   No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

        (c)   The Administrative Agent and, if applicable, the L/C Issuer shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

        (d)   In the case of an L/C Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent or the L/C Issuer would make it impracticable for such L/C Credit
Extension to be denominated in the relevant Alternative Currency.

        Each Request for Credit Extension (other than a Revolving Loan Notice or
a Term Loan Interest Rate Selection Notice requesting only a conversion of
Revolving Loans or Segments, as applicable, to the other Type or a continuation
of Eurodollar Rate Loans or Eurodollar Rate Segments, as applicable) submitted
by the Borrower shall be deemed to be a representation and warranty that the
conditions specified in Sections 4.02(a) and (b) have been satisfied on and as
of the date of the applicable Credit Extension.

42

--------------------------------------------------------------------------------






ARTICLE V.
REPRESENTATIONS AND WARRANTIES


        The Borrower represents and warrants to the Administrative Agent and the
Lenders that:

        5.01    Existence, Qualification and Power.    Each Loan Party and each
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

        5.02    Authorization; No Contravention.    The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person's Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law; except in each case referred to in clause (b) and
clause (c), as could not reasonably be expected to have a Material Adverse
Effect.

        5.03    Governmental Authorization; Other Consents.    No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document.

        5.04    Binding Effect.    This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms subject to and as limited by the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws of general application affecting the rights and remedies of
creditors and by equitable principles relating to enforcement to the extent
applicable.

        5.05    Financial Statements; No Material Adverse Effect.    

        (a)   The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrower and its subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.

        (b)   The unaudited consolidated balance sheet of the Borrower and its
subsidiaries dated March 31, 2007, and the related consolidated and
consolidating (without including investment funds) statements of income or
operations, shareholders' equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the

43

--------------------------------------------------------------------------------




absence of footnotes and to normal year-end audit adjustments. Schedule 5.05
sets forth all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its consolidated subsidiaries as of the date of
such financial statements, including liabilities for taxes, material commitments
and Indebtedness which are not set forth in such financial statements.

        (c)   Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

        5.06    Litigation.    There are no actions, suits, proceedings, claims
or disputes pending or, to the knowledge of the Borrower, threatened, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) which has
a reasonable possibility of being adversely determined and if adversely
determined could reasonably be expected to have a Material Adverse Effect.

        5.07    No Default.    Neither any Loan Party nor any Subsidiary thereof
is in default under or with respect to any Contractual Obligation that could
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

        5.08    Ownership of Property; Liens.    Each of the Borrower and each
Subsidiary has good title to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The property of the Borrower and its
Subsidiaries is subject to no Liens, other than Liens permitted by Section 7.01.

        5.09    Insurance.    The properties of the Borrower and its
Subsidiaries are adequately insured with insurance companies that are not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks, as the Loan Parties believe are adequate.

        5.10    Taxes.    The Borrower and its Subsidiaries have filed all
material Federal, state and other material tax returns and reports required to
be filed, and have paid all Federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed tax assessment against the Borrower or any Subsidiary
that would, if made, have a Material Adverse Effect. Other than the Tax
Receivable Agreement, neither any Loan Party nor any Subsidiary thereof is party
to any tax sharing agreement.

        5.11    ERISA Compliance.    

        (a)   Except for non-compliance which could not reasonably be expected
to have a Material Adverse Effect, each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws. Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification. The Borrower and
each ERISA Affiliate have made all required contributions to each Plan subject
to Section 412 of the Code, and no application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.

        (b)   There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

44

--------------------------------------------------------------------------------



        (c)   (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability in excess of
US$10,000,000; (iii) neither the Borrower nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability under Title IV of ERISA with
respect to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

        5.12    Subsidiaries.    The Borrower has no Subsidiaries other than
those specifically disclosed in Schedule 5.12.

        5.13    Margin Regulations; Investment Company Act.    

        (a)   The Borrower will not use the proceeds of any Credit Extension to
purchase or carry margin stock (within the meaning of Regulation U issued by the
FRB).

        (b)   None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an "investment company" under
the Investment Company Act of 1940.

        5.14    Disclosure.    The Borrower has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished (in writing) by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

        5.15    Compliance with Laws.    Each Loan Party and each Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

        5.16    Taxpayer Identification Number.    The Borrower's true and
correct U.S. taxpayer identification number is set forth on Schedule 10.02.

        5.17    Intellectual Property; Licenses, Etc.    Except for such failure
to own or possess the legal title to use that could not reasonably be expected
to have Material Adverse Effect, the Borrower and its Subsidiaries own, or
possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, "IP Rights") that are necessary to the operation
of their respective businesses, without conflict with the rights of any other
Person. Except for such claims and infringements that could not reasonably be
expected to have a Material Adverse Effect, to the best knowledge of the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any Subsidiary infringes upon any rights held by
any other Person. No claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

        5.18    Security Interest.    The Liens and security interests granted
to the Administrative Agent (for the benefit of the Secured Parties) are valid
first priority Liens and security interests in the Collateral (subject only to
the Permitted Liens), and each has been perfected in accordance with the
requirements of the UCC.

45

--------------------------------------------------------------------------------






ARTICLE VI.
AFFIRMATIVE COVENANTS


        So long as any Revolving Lender shall have any Revolving Credit
Commitment hereunder, any Loan or other Obligation hereunder shall remain unpaid
or unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

        6.01    Financial Statements.    Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

        (a)   prior to effectiveness of the IPO,

        (i)    as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower (commencing with the fiscal year ended
December 31, 2007), both consolidated and consolidating (without including
investment funds) balance sheets of the Borrower and its subsidiaries as at the
end of such fiscal year, and the related consolidated and consolidating (without
including investment funds) statements of income or operations, shareholders'
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and opinion of Ernst & Young LLP or such
other independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any "going concern" or like qualification or exception
or any qualification or exception as to the scope of such audit and such
consolidating statements to be certified by a Responsible Officer of the
Borrower to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the Borrower and its subsidiaries; and

        (ii)   as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower (commencing with the fiscal quarter ended June 30, 2007), a
consolidated and consolidating (without including investment funds) balance
sheet of the Borrower and its subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal quarter and for the portion of the
Borrower's fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, such consolidated statements to be certified by a Responsible
Officer of the Borrower as fairly presenting the financial condition, results of
operations, shareholders' equity and cash flows of the Borrower and its
subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes and such consolidating statements to be
certified by a Responsible Officer of the Borrower to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Borrower and its
subsidiaries.

        (b)   following effectiveness of the IPO,

        (i)    as soon as available, but in any event within 90 days (or such
earlier time as required by the SEC) after the end of each fiscal year of the
Parent (commencing with the fiscal year ended December 31, 2007), both
consolidated and consolidating (without including investment funds) balance
sheets of the Parent and its subsidiaries as at the end of such fiscal year, and
the related consolidated and consolidating (without including investment funds)
statements of income or operations, shareholders' equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in

46

--------------------------------------------------------------------------------



accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of Ernst & Young LLP or such other independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
"going concern" or like qualification or exception or any qualification or
exception as to the scope of such audit and such consolidating statements to be
certified by a Responsible Officer of the Parent to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Parent and its
subsidiaries;

        (ii)   as soon as available, but in any event within 45 days (or such
earlier time as required by the SEC) after the end of each of the first three
fiscal quarters of each fiscal year of the Parent (commencing with the fiscal
quarter ended June 30, 2007), a consolidated and consolidating (without
including investment funds) balance sheet of the Parent and its subsidiaries as
at the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders' equity and cash flows for such fiscal
quarter and for the portion of the Parent's fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by a Responsible Officer of the Parent as fairly presenting the
financial condition, results of operations, shareholders' equity and cash flows
of the Parent and its subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes and such
consolidating statements to be certified by a Responsible Officer of the Parent
to the effect that such statements are fairly stated in all material respects
when considered in relation to the consolidated financial statements of the
Parent and its subsidiaries; and

        (iii)  no later than five (5) Business Days after the 15th and last day
of each month, a report (in form and substance reasonably acceptable to the
Administrative Agent) detailing Assets Under Management from the first day of
the then-current fiscal quarter through the 15th or last day of such month, as
applicable; and

        (iv)  as soon as available, but in any event within twenty-one (21) days
after the end of each month, an accounts receivable aging report for the
Borrower and each Subsidiary, each such report to include client names for such
accounts receivable.

        (c)   As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

        6.02    Certificates; Other Information.    Deliver to the
Administrative Agent and each Lender, in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders:

        (a)   concurrently with the delivery of the financial statements
referred to in Sections 6.01(a)(i) and 6.01(b)(i), a certificate of its
independent certified public accounts certifying such financial statements;

        (b)   concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b) (commencing with the delivery of the
financial statements for the fiscal quarter ended June 30, 2007), a duly
completed Compliance Certificate signed by a Responsible Officer of the Borrower
and notice of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary;

        (c)   following effectiveness of the IPO, promptly after the same are
available, copies of each annual report, proxy or financial statement or other
report or communication sent to the stockholders of the Parent, and copies of
all annual, regular, periodic and special reports and registration statements

47

--------------------------------------------------------------------------------




which the Parent may file or be required to file with the SEC under Section 13
or 15(d) of the Securities Exchange Act of 1934, and not otherwise required to
be delivered to the Administrative Agent pursuant hereto; and

        (d)   promptly, and in any event within five Business Days after receipt
thereof by any Loan Party, the Parent or any subsidiary of any thereof, copies
of each notice or other correspondence received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any material
investigation or possible material investigation or other material inquiry by
such agency regarding financial or other operational results of any Loan Party,
the Parent or any subsidiary of any thereof; and

        (e)   promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower, the Parent or any subsidiary of
either thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

        Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower or the Parent posts such documents, or provides a link thereto on the
Borrower's or the Parent's website on the Internet at the website address listed
on Schedule 10.02; or (ii) on which such documents are posted on the Borrower's
or the Parent's behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower or the Parent, as applicable, shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Borrower or the Parent, as applicable, to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Borrower or the Parent, as applicable, shall
notify the Administrative Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(b) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower or the Parent with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

        The Borrower hereby acknowledges that (a) the Administrative Agent will
make available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, "Borrower
Materials") by posting the Borrower Materials on IntraLinks or another similar
electronic system (the "Platform") and (b) certain of the Lenders (each, a
"Public Lender") may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons'
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
"PUBLIC" which, at a minimum, shall mean that the word "PUBLIC" shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
"PUBLIC", the Borrower shall be deemed to have authorized the Administrative
Agent, the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked "PUBLIC" are permitted to be made available through a
portion of the Platform designated "Public

48

--------------------------------------------------------------------------------




Investor"; and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked "PUBLIC" as being suitable only for
posting on a portion of the Platform not designated "Public Investor".

        6.03    Notices.    Promptly notify the Administrative Agent and each
Lender:

        (a)   of the occurrence of any Default;

        (b)   of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary;

        (c)   of the occurrence of any ERISA Event; and

        (d)   [Reserved.]

        Each notice pursuant to Section 6.03(a), (b) or (c) shall be accompanied
by a statement of a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

        6.04    Payment of Taxes.    Pay and discharge as the same shall become
due and payable, all its material tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary.

        6.05    Preservation of Existence, Etc.    (a) Preserve, renew and
maintain in full force and effect its legal existence and good standing (except
to the extent the failure to maintain good standing could not reasonably be
expected to have a Material Adverse Effect) under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.03 or 7.04;
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

        6.06    Maintenance of Properties.    (a) Maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
and (b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

        6.07    Maintenance of Insurance.    Maintain adequate insurance with
insurance companies not Affiliates of the Borrower, of such types and in such
amounts as Borrower believes to be adequate and providing for not less than
30 days' (or, in the case of non-payment, 10 days') prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance.

        6.08    Compliance with Laws.    Comply in all material respects with
the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being

49

--------------------------------------------------------------------------------




contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

        6.09    Books and Records.    (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.

        6.10    Inspection Rights.    Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its Properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants (and the Loan Parties shall be afforded the opportunity to
participate in any discussions with such directors, officers, and independent
public accountants), at such reasonable times during normal business hours but
not more frequently than twice each fiscal year, upon reasonable advance notice
to the Borrower; provided that absent an Event of Default the Borrower shall not
be required to pay the expenses related thereto more frequently than once each
fiscal year; and provided further that during the existence of an Event of
Default the Administrative Agent (or any of its representatives) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours, without advance notice and as often as may be reasonably desired.

        6.11    Use of Proceeds.    Use the proceeds of (i) the Revolving Credit
Facility for general corporate purposes not in contravention of any Law or of
any Loan Document and (ii) the Term Loan Facility to make a cash dividend to the
members of the Borrower on or after the Closing Date (the "Specified Dividend").

        6.12    Additional Subsidiaries.    Notify the Administrative Agent at
the time that any Person becomes a Domestic Subsidiary, and promptly thereafter
(and in any event within 30 days), cause such Person (other than Excluded
Subsidiaries) to (a)(i) become a Guarantor by executing and delivering to the
Administrative Agent a counterpart of the Guaranty, a Guaranty Joinder Agreement
or such other document as the Administrative Agent shall deem appropriate for
such purpose and (ii) become a grantor under the Security Agreement by executing
and delivering a Security Joinder Agreement with respect thereto, and
(b) deliver to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a) and, if requested by Administrative
Agent, favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (a)), all in form, content and scope
reasonably satisfactory to the Administrative Agent. For avoidance of doubt,
only operating Subsidiaries of the Borrower will be required to become
Guarantors and grantors as described in this Section 6.12, and in no case will
Subsidiaries which are investment funds be required to become Guarantors and
grantors.


ARTICLE VII.
NEGATIVE COVENANTS


        So long as any Revolving Lender shall have any Revolving Credit
Commitment hereunder, any Loan or other Obligation hereunder shall remain unpaid
or unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly:

        7.01    Liens.    Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

        (a)   Liens pursuant to any Loan Document;

50

--------------------------------------------------------------------------------



        (b)   Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.02(b), and (iii) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.02(b);

        (c)   Liens for taxes, assessments or government charges or levies not
yet due or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

        (d)   statutory Liens of landlords and carriers', warehousemen's,
mechanics', materialmen's, suppliers', repairmen's or other like Liens arising
in the ordinary course of business which are not overdue for a period of more
than 60 days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;

        (e)   pledges or deposits in the ordinary course of business in
connection with workers' compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

        (f)    deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

        (g)   easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

        (h)   Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);

        (i)    leases or subleases granted to others not interfering in any
material respect with the business of the Borrower or its subsidiaries;

        (j)    Liens securing Indebtedness permitted under Section 7.02(e);
provided that such Liens do not at any time encumber any property other than the
property financed by such Indebtedness;

        (k)   normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;

        (l)    UCC financing statements filed for notice purposes only and not
to perfect any Lien (unless such Lien is otherwise permitted under this
Section 7.01); and

        (m)  Liens securing Indebtedness in an amount not to exceed
US$5,000,000.

        7.02    Indebtedness.    Create, incur, assume or suffer to exist any
Indebtedness, except:

        (a)   Indebtedness under the Loan Documents;

        (b)   Indebtedness outstanding on the date hereof and listed on
Schedule 7.02 and any refinancings, refundings, renewals or extensions thereof;
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan

51

--------------------------------------------------------------------------------




Parties or the Lenders than the terms of any agreement or instrument governing
the Indebtedness being refinanced, refunded, renewed or extended and the
interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

        (c)   Guarantees of the Borrower or any Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any other
Guarantor;

        (d)   obligations (contingent or otherwise) of the Borrower or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Person, or changes in
the value of securities issued by such Person, and not for purposes of
speculation or taking a "market view;" and (ii) such Swap Contract does not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party;

        (e)   Indebtedness in respect of capital leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed US$2,500,000;

        (f)    Indebtedness in an aggregate principal amount not to exceed
US$10,000,000 at any time outstanding;

        (g)   Funded Indebtedness of the type described in paragraph (g) of the
definition of Funded Indebtedness to the extent such Funded Indebtedness is an
obligation to make any payment not prohibited as a Restricted Payment under
Section 7.05;

        (h)   Indebtedness owing to the Borrower or any Guarantor; and

        (i)    Indebtedness under the Subordinated Notes.

        7.03    Fundamental Changes.    Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that:

        (a)   any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary, the Guarantor shall be the continuing or surviving Person;

        (b)   any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then the transferee must either be the Borrower or a Guarantor; and

        (c)   any Subsidiary may Dispose of all or substantially all of its
assets to or in favor of any Person in one transaction or in a series of
transactions, provided that such Disposition or Dispositions satisfy the
requirements of Section 7.04(f).

        7.04    Dispositions.    Make any Disposition, except:

        (a)   Dispositions of obsolete or worn out property or property no
longer used or usable in the business of the Borrower, whether now owned or
hereafter acquired, in the ordinary course of business;

        (b)   Dispositions of inventory and investments in the ordinary course
of business;

52

--------------------------------------------------------------------------------



        (c)   Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

        (d)   Dispositions of property by Borrower or any Subsidiary to the
Borrower or to a Subsidiary; provided that if the transferor of such property is
the Borrower or a Guarantor, the transferee thereof must either be the Borrower
or a Guarantor;

        (e)   Dispositions permitted by Section 7.03; and

        (f)    Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.04; provided that the aggregate book value of all
property Disposed of in reliance on this clause (f) in any fiscal year shall not
exceed US$5,000,000.

        7.05    Restricted Payments.    Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that:

        (a)   each Subsidiary may make Restricted Payments to the Borrower, the
Guarantors and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;

        (b)   the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

        (c)   the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;

        (d)   the Borrower may make the Specified Dividend;

        (e)   the Loan Parties may, for any period, make other Restricted
Payments in the form of Distributions for the payment of taxes in an amount
equal to taxes that would be owed (including estimated taxes), as determined by
the Borrower in its reasonable discretion (using reasonable consistent
assumptions), by any Person as a result of its direct or indirect ownership of a
Loan Party or Subsidiary; provided that such Distributions for such period
pursuant to this clause (e) shall not exceed an amount equal to the product of
the Presumed Tax Rate and the taxable income of the Loan Parties and their
Subsidiaries for such period, less any prior Distributions for estimated taxes
(collectively, "Permitted Tax Distributions"); and

        (f)    the Borrower may make Restricted Payments in the form of
dividends and other distributions to the Parent in order to pay expenses
incurred by the Parent in the ordinary course of business.

        7.06    Change in Nature of Business.    Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related, ancillary or incidental thereto.

        7.07    Transactions with Affiliates.    Enter into any transaction of
any kind with any officer, director or Affiliate of any Loan Party, whether or
not in the ordinary course of business, other than

        (a)   on terms substantially as favorable to the Borrower or such
Subsidiary as would be obtainable by the Borrower or such Subsidiary at the time
in a comparable arm's length transaction with a Person other than such an
officer, director or Affiliate;

        (b)   Loans and advances to officers and directors of any Loan Party in
the ordinary course of business in an aggregate principal amount at any time
outstanding not greater than US$1,000,000;

        (c)   transactions expressly permitted under this Agreement;

53

--------------------------------------------------------------------------------



        (d)   reasonable compensation and reimbursement of expenses of officers
and directors of any Loan Party and the granting of Equity Interests to any such
Persons;

        (e)   investments by officers, directors and Affiliates of any Loan
Party in investment funds maintained by any Loan Party without the payment of
normal fees or charges related thereto;

        (f)    transactions with any investment fund maintained by any Loan
Party in the ordinary course of business;

        (g)   payments to the Parent as necessary for its operating expenses in
the ordinary course of business; and

        (h)   the Subordinated Notes.

        7.08    Burdensome Agreements.    Enter into any Contractual Obligation
(other than this Agreement or any other Loan Document) that limits the ability
(i) of any Subsidiary to make Restricted Payments to the Borrower or any
Guarantor, (ii) to transfer property to the Borrower or any Guarantor, (iii) of
any Subsidiary to Guarantee the Indebtedness of the Borrower or (iv) of the
Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person; provided, however, that this Section 7.08 shall not
prohibit (a) any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.02(e) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness, (b) any restrictions consisting of customary provisions
restricting assignment, subletting or other transfers contained in leases,
licenses or other agreements in the ordinary course of business so long as such
restrictions do not extend to assets other than those that are the subject of
such lease, license or other agreements, (c) restrictions with respect to any
asset pending the close of the sale of such asset, or (d) exists in any
agreement in effect at the time such Subsidiary becomes a Subsidiary of
Borrower, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary.

        7.09    Use of Proceeds.    Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

54

--------------------------------------------------------------------------------





        7.10    Amendments to Subordinated Notes.    Amend, modify or otherwise
change, or consent or agree to any amendment, modification, waiver or other
change to, any of the terms of any Subordinated Note in any manner that is
materially adverse to the Lenders without the prior consent of the
Administrative Agent (with the approval of the Required Lenders).


ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES


        8.01    Events of Default.    Any of the following shall constitute an
Event of Default:

        (a)    Non-Payment.    The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, or (ii) within three Business Days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) within ten Business Days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

        (b)    Specific Covenants.    The Borrower fails to perform or observe
any term, covenant or agreement contained in any of Section 6.03, 6.05(a), 6.10,
6.11 or 6.12 or Article VII; or

        (c)    Other Defaults.    Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or

        (d)    Representations and Warranties.    Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

        (e)    Cross-Default.    (i) The Borrower or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than US$10,000,000, and such failure shall continue after
the applicable grace period, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, cash collateral in
respect thereof to be demanded; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than US$10,000,000; or

        (f)    Insolvency Proceedings, Etc.    Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues

55

--------------------------------------------------------------------------------




undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

        (g)    Inability to Pay Debts; Attachment.    (i) The Borrower or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

        (h)    Judgments.    There is entered against the Borrower or any
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding US$10,000,000
(to the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case and have not been
stayed, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 30 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

        (i)    ERISA.    (i) An ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the
US$10,000,000, or (ii) the Borrower or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of US$10,000,000; or

        (j)    Invalidity of Loan Documents.    Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document;

        (k)    Change of Voting Control.    There occurs any Change of Voting
Control; or

        (l)    Collateral Documents.    The Security Agreement or any Security
Joinder Agreement, after delivery thereof pursuant to Amendment No. 3 or
Section 6.12 shall for any reason (other than pursuant to the terms thereof or
through the actions of the Administrative Agent) cease to create a valid and
perfected first priority Lien (subject to Permitted Liens) on the Collateral
purported to be covered thereby.

        8.02    Remedies Upon Event of Default.    If any Event of Default
occurs and is continuing, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, take any or all of the following
actions:

        (a)   declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

        (b)   declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

56

--------------------------------------------------------------------------------



        (c)   require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

        (d)   exercise on behalf of itself or any Secured Party all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of Event of Default under
Section 8.01(f), the obligation of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

        8.03    Application of Funds.    After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

        First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

        Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees and amounts payable under Secured Hedge Agreements and Secured Cash
Management Agreements) payable to the Lenders and the L/C Issuer (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer) and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

        Third, to payment of that portion of the Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Obligations, ratably among the Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Third payable
to them;

        Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Obligations arising under
Secured Hedge Agreements and Secured Cash Management Agreements, ratably among
the Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

        Fifth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and

        Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.04(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting

57

--------------------------------------------------------------------------------




documentation as the Administrative Agent may reasonably request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be. Each Cash
Management Bank or Hedge Bank not a party to the Credit Agreement that has given
the notice contemplated by the preceding sentence shall, by such notice, be
deemed to have acknowledged and accepted the appointment of the Administrative
Agent pursuant to the terms of Article IX hereof for itself and its Affiliates
as if a "Lender" party hereto.


ARTICLE IX.
ADMINISTRATIVE AGENT


        9.01    Appointment and Authority.    (a) Each of the Lenders and the
L/C Issuer hereby irrevocably appoints Bank of America to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the L/C Issuer, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.

        (b)   The Administrative Agent shall also act as the "collateral agent"
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Hedge Bank and a potential Cash Management Bank) and the L/C
Issuer hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and the L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as "collateral agent" and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the "collateral agent" under the Loan Documents) as if
set forth in full herein with respect thereto.

        9.02    Rights as a Lender.    The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

        9.03    Exculpatory Provisions.    The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

        (a)   shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

        (b)   shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any

58

--------------------------------------------------------------------------------




action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law; and

        (c)   shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

        The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

        The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

        9.04    Reliance by Administrative Agent.    The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

        9.05    Delegation of Duties.    The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

        9.06    Resignation of Administrative Agent.    The Administrative Agent
may at any time give notice of its resignation to the Lenders, the L/C Issuer
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with the consent of the Borrower, to appoint a

59

--------------------------------------------------------------------------------




successor, which shall be a bank with an office in the United States and be
organized under the laws of the United States of America or any state thereof,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders, consented to by
the Borrower, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor's appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent's resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

        Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer. Upon the
acceptance of a successor's appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (b) the retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

        9.07    Non-Reliance on Administrative Agent and Other Lenders.    Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

        9.08    Administrative Agent May File Proofs of Claim.    In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the

60

--------------------------------------------------------------------------------




Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

        (a)   to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.04(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

        (b)   to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

        Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the L/C Issuer in any such proceeding.

        9.09    Collateral and Guaranty Matters.    Each of the Lenders
(including in its capacities as a potential Hedge Bank and a potential Cash
Management Bank) and the L/C Issuer irrevocably authorize the Administrative
Agent, at its option and in its discretion,

        (a)   to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) on the Facility Termination
Date, (ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (iii) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders;

        (b)   to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(j); and

        (c)   to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

        Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent's authority to release
or subordinate its interest in particular types or items of property, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.09. In each case as specified in this Section 9.09, the Administrative
Agent will, at the Borrower's expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.09.

61

--------------------------------------------------------------------------------



        9.10    Secured Cash Management Agreements and Secured Hedge
Agreements.    No Cash Management Bank or Hedge Bank who obtains the benefit of
the provisions of Section 8.03, the Guaranty or any Collateral by virtue of the
provisions hereof or of the Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall be required to verify
the payment of, or that other satisfactory arrangements have been made with
respect to, Obligations arising under Secured Cash Management Agreements and
Secured Hedge Agreements only if the Administrative Agent has received written
notice of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.


ARTICLE X.
MISCELLANEOUS


        10.01    Amendments, Etc.    No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

        (a)   waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;

        (b)   extend or increase (i) the Revolving Credit Commitment of any
Revolving Lender (or reinstate any Revolving Credit Commitment terminated
pursuant to Section 8.02) without the written consent of such Revolving Lender,
or (ii) the obligation of any Term Loan Lender to make any portion of the Term
Loan without the written consent of such Term Loan Lender;

        (c)   postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayments of principal, interest, fees
or other amounts due to the Lenders (or any of them), including the Term Loan
Maturity Date and the Revolving Credit Maturity Date, in each case without the
written consent of each Lender directly affected thereby;

        (d)   reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of "Default Rate" or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

        (e)   change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;

        (f)    amend Section 1.08 or the definition of "Alternative Currency"
without the written consent of the L/C Issuer;

        (g)   change any provision of this Section or the definition of
"Required Lenders" or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

62

--------------------------------------------------------------------------------



        (h)   change any provision of the definition of "Required Revolving
Lenders" or any other provision hereof specifying the number or percentage of
Revolving Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Revolving Lender;

        (i)    change any provision of the definition of "Required Term Loan
Lenders" or any other provision hereof specifying the number or percentage of
Term Loan Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Term Loan Lender; or

        (j)    release all or substantially all of the value of the Guaranty
without the written consent of each Lender, except to the extent the release of
any Guarantor is permitted pursuant to Section 9.09 (in which case such release
may be made by the Administrative Agent acting alone);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) no Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto and (iv) no
amendment, waiver or consent which has the effect of enabling the Borrower to
satisfy any condition to a Borrowing contained in subsection 4.02 hereof which,
but for such amendment, waiver or consent would not be satisfied, shall be
effective to require the Revolving Lenders or the L/C Issuer to make any
additional Revolving Loan, or to issue any additional or renew any existing
Letter of Credit, unless and until the Required Revolving Lenders (or, if
applicable, all Revolving Lenders) shall have approved such amendment, waiver or
consent. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Revolving Credit Commitment of such Lender may not be
increased or extended without the consent of such Lender.

        If any Lender does not consent to a proposed amendment, waiver, consent
or release with respect to any Loan Document (each such Lender, a
"Non-Consenting Lender") that requires the consent of each Lender and that has
been approved by the Required Lenders, the Borrower may replace such
Non-Consenting Lender in accordance with subsection 10.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

        10.02    Notices; Effectiveness; Electronic Communication.    

        (a)    Notices Generally.    Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

        (i)    if to the Borrower, the Administrative Agent or the L/C Issuer,
to the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

        (ii)   if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

        Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been

63

--------------------------------------------------------------------------------



given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

        (b)    Electronic Communications.    Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

        Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

        (c)    The Platform.    THE PLATFORM IS PROVIDED "AS IS" AND "AS
AVAILABLE." THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the "Agent Parties") have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower's or the Administrative Agent's transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

64

--------------------------------------------------------------------------------



        (d)    Change of Address, Etc.    Each of the Borrower, the
Administrative Agent, and the L/C Issuer may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent and the L/C Issuer. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the "Private Side Information" or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender's compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the "Public Side
Information" portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

        (e)    Reliance by Administrative Agent, L/C Issuer and Lenders.    The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Revolving Loan Notices and Term
Loan Interest Rate Selection Notices) given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent, the
L/C Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

        10.03    No Waiver; Cumulative Remedies.    No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

        10.04    Expenses; Indemnity; Damage Waiver.    

        (a)    Costs and Expenses.    The Borrower shall pay (i) all reasonable
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable documented out-of-pocket expenses incurred
by the L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all documented out-of-pocket expenses incurred by the Administrative Agent
or the L/C Issuer (including the reasonable fees, charges and disbursements of
any counsel for the Administrative Agent or the L/C Issuer) in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses

65

--------------------------------------------------------------------------------



incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

        (b)    Indemnification by the Borrower.    The Borrower shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an "Indemnitee") against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable documented fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of such Indemnitee or (y) do not involve a
direct act or omission of the Borrower or its Subsidiaries and are brought by an
Indemnitee against any other Indemnitee.

        (c)    Reimbursement by Lenders.    To the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender's ratable share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

        (d)    Waiver of Consequential Damages, Etc.    To the fullest extent
permitted by applicable law, none of the Borrower, the Administrative Agent or
any of the Lenders shall assert, and each of them hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual

66

--------------------------------------------------------------------------------




damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

        (e)    Payments.    All amounts due under this Section shall be payable
not later than ten Business Days after demand therefor.

        (f)    Survival.    The agreements in this Section shall survive the
resignation of the Administrative Agent and the L/C Issuer, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

        10.05    Payments Set Aside.    To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

        10.06    Successors and Assigns.    

        (a)    Successors and Assigns Generally.    The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

        (b)    Assignments by Lenders.    Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and its
Revolving Loans (including for purposes of this subsection (b), participations
in L/C Obligations) or of its Pro Rata Term Share of the Term Loan at the time
owing to it (such Lender's portion of Loans, commitments and risk participations
with respect to each of the Revolving Credit Facility and the Term Loan Facility
(each, an "Applicable Facility") being referred to in this Section 10.06 as its
"Applicable Share")) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

        (i)    Minimum Amounts.    Except in the case of an assignment of the
entire remaining amount of the assigning Lender's Applicable Share of the
Applicable Facility at the time owing to it or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund with

67

--------------------------------------------------------------------------------



respect to a Lender, the aggregate amount of the Applicable Share (which for
this purpose includes Loans outstanding thereunder) with respect to each
Applicable Facility, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
"Trade Date" is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than US$5,000,000 or an integral multiple of
US$1,000,000 in excess thereof with respect to the Revolving Credit Facility or
the Term Loan Facility, unless in either case each of the Administrative Agent
and, so long as no Event of Default under Section 8.01(a) or 8.01(f) has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed; provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

        (ii)    Proportionate Amounts.    Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender's rights
and obligations under this Agreement with respect to the Applicable Facility,
except that this clause (ii) shall not prohibit any Lender from assigning all or
a portion of its rights and obligations among the Applicable Facilities on a
non-pro rata basis.

        (iii)    Required Consents.    No consent shall be required for any
assignment except to the extent required by subsection (b)(i) of this Section
and, in addition:

        (A)  the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default under
Section 8.01(a) or 8.01(f) has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund;

        (B)  the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Revolving Credit Commitment or Revolving Loan if such assignment is
to be a Person that is not a Lender, an Affiliate of a Lender or an Approved
Fund or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund;

        (C)  the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

        (iv)    Assignment and Assumption.    The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee in the amount of
US$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

        (v)    No Assignment to Borrower.    No such assignment shall be made to
the Borrower or any of the Borrower's Affiliates or Subsidiaries.

        (vi)    No Assignment to Natural Persons.    No such assignment shall be
made to a natural person.

        Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by

68

--------------------------------------------------------------------------------



such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

        (c)    Register.    The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent's Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitments of Revolving Lenders and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the "Register"). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

        (d)    Participations.    Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower's Affiliates or Subsidiaries) (each, a "Participant") in all or
a portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment, if applicable,
and/or the Loans (including such Lender's participations in L/C Obligations, if
applicable) owing to it); provided that (i) such Lender's obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the L/C Issuer
shall continue to deal solely and directly with such Lender in connection with
such Lender's rights and obligations under this Agreement.

        Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. In the event that any Lender sells a participation pursuant to this
Section 10.06(d), such Lender shall maintain with respect to such participation,
acting solely for this purpose as an agent of the Borrower, a register
comparable to the Register (the "Participant Register"). Interests in the rights
and/or obligations of a Lender under this Agreement may be participated in whole
or in part only by registration of such participation on such Participant
Register. If requested by the Administrative Agent or the Borrower, such Lender
shall make the Participant Register available to Administrative Agent or the
Borrower upon either (i) the exercise by a Participant of remedies hereunder or
(ii) a request for the Register by the IRS.

69

--------------------------------------------------------------------------------



        (e)    Limitations upon Participant Rights.    A Participant shall not
be entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower's prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

        (f)    Certain Pledges.    Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

        (g)    Electronic Execution of Assignments.    The words "execution,"
"signed," "signature," and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

        (h)    Resignation as L/C Issuer after Assignment.    Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Revolving Credit Commitment and Revolving Loans pursuant to
subsection (b) above, Bank of America may, upon 30 days' notice to the Borrower
and the Lenders, resign as L/C Issuer. In the event of any such resignation as
L/C Issuer, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer. If Bank of America resigns as L/C Issuer, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Revolving Lenders to make Base Rate
Revolving Loans or fund risk participations in Drawn Amounts pursuant to
Section 2.04(c)). Upon the appointment of a successor L/C Issuer, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such successor or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

        10.07    Treatment of Certain Information; Confidentiality.    Each of
the Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below) and to not use the
Information for any purpose except in connection with the Loan Documents, except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates' respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same

70

--------------------------------------------------------------------------------




as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the prior written consent of the Borrower or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

        For purposes of this Section, "Information" means all information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

        Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

        10.08    Right of Setoff.    If an Event of Default shall have occurred
and be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or the
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness. The rights of each Lender, the L/C Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the L/C Issuer or
their respective Affiliates may have. Each Lender and the L/C Issuer agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

        10.09    Interest Rate Limitation.    Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the "Maximum Rate"). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

        10.10    Counterparts; Integration; Effectiveness.    This Agreement and
the other Loan Documents may be executed in counterparts (and by different
parties hereto in different counterparts), each of

71

--------------------------------------------------------------------------------




which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement and the other Loan Documents shall become effective
when they shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement and any other Loan
Document by telecopy or electronic format (including .pdf) shall be effective as
delivery of a manually executed counterpart of this Agreement and the other Loan
Documents.

        10.11    Survival of Representations and Warranties.    All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

        10.12    Severability.    If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

        10.13    Replacement of Lenders.    If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, if any Lender is a Defaulting Lender or if any Lender
is a Non-Consenting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

        (a)   the Borrower or the assignee shall have paid to the Administrative
Agent the assignment fee specified in Section 10.06(b);

        (b)   such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

        (c)   in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

        (d)   such assignment does not conflict with applicable Laws.

72

--------------------------------------------------------------------------------



        A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

        10.14    Governing Law; Jurisdiction; Etc.    

        (a)    GOVERNING LAW.    THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

        (b)    SUBMISSION TO JURISDICTION.    EACH LOAN PARTY, EACH LENDER, THE
L/C ISSUER AND THE ADMINISTRATIVE AGENT IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

        (c)    WAIVER OF VENUE.    EACH LOAN PARTY, EACH LENDER, THE L/C ISSUER
AND THE ADMINISTRATIVE AGENT IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

        (d)    SERVICE OF PROCESS.    EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

        10.15    Waiver of Jury Trial.    EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT,

73

--------------------------------------------------------------------------------




IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

        10.16    No Advisory or Fiduciary Responsibility.    In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates' understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent are arm's-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates or any other Person and (B) the Administrative Agent and no
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents and (iii) the Administrative Agent and
its Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and it Affiliates, and the
Administrative Agent has no obligation to disclose any of such interests to the
Borrower or its Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

        10.17    USA PATRIOT Act Notice.    Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the "Act"), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.

        10.18    Judgment Currency.    If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent, the
L/C Issuer or any Lender hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the "Judgment Currency") other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the "Agreement Currency"), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent, the L/C Issuer or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent, the L/C Issuer or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent, the L/C Issuer or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent, the
L/C Issuer or such Lender, as the case may be, against such loss. If the amount
of the Agreement Currency so purchased is greater than the sum

74

--------------------------------------------------------------------------------




originally due to the Administrative Agent, the L/C Issuer or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to the Borrower.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

75

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

    PZENA INVESTMENT MANAGEMENT, LLC
 
 
By:
 
  


--------------------------------------------------------------------------------

        Name:    

--------------------------------------------------------------------------------

        Title:    

--------------------------------------------------------------------------------

S-1

--------------------------------------------------------------------------------



    BANK OF AMERICA, N.A., as Administrative Agent
 
 
By:
 
  


--------------------------------------------------------------------------------

        Name:    

--------------------------------------------------------------------------------

        Title:    

--------------------------------------------------------------------------------

S-2

--------------------------------------------------------------------------------



    BANK OF AMERICA, N.A., as a Lender and L/C Issuer
 
 
By:
 
  


--------------------------------------------------------------------------------

        Name:    

--------------------------------------------------------------------------------

        Title:    

--------------------------------------------------------------------------------

S-3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



Annex I



CREDIT AGREEMENT

Annex II


EXHIBIT G



FORM OF SECURITY AGREEMENT To be attached

Annex I to Amendment No. 3



CREDIT AGREEMENT
PZENA INVESTMENT MANAGEMENT, LLC as the Borrower,
BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer,
TABLE OF CONTENTS
CREDIT AGREEMENT
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
ARTICLE V. REPRESENTATIONS AND WARRANTIES
ARTICLE VI. AFFIRMATIVE COVENANTS
ARTICLE VII. NEGATIVE COVENANTS
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
ARTICLE IX. ADMINISTRATIVE AGENT
ARTICLE X. MISCELLANEOUS
